


Exhibit 10.2

 

LOAN AGREEMENT

 

Dated:     November 5,  2003

 

BETWEEN:-

 

(1)       SEA CONTAINERS LTD., a company incorporated according to the laws of
Bermuda with registered office at Canon’s Court, 22 Victoria Street, Hamilton
HM12, Bermuda (“the Borrower”); and

 

(2)       the banks listed in Schedule 1, each acting through its office at the
address indicated against its name in Schedule 1 (together “the Banks” and each
a “Bank”); and

 

(3)       NORDEA BANK DANMARK A/S, acting as paying agent through its office at
Christiansbro, Strandgade 3, P.O. Box 850, DK-0900 Copenhagen C, Denmark (in
that capacity “the Paying Agent”); and

 

(4)       NORDEA BANK FINLAND plc, acting as security agent through its office
at Satamaradankatu 5, Helsinki, FIN-00020, Finland, (in that capacity “the
Security Agent”); and

 

(5)       HSH NORDBANK AG, acting as documentation agent through its office at
Martensdamm 6, D-24103 Kiel, Federal Republic of Germany (in that capacity “the
Documentation Agent”); and

 

(6)       NORDEA BANK DANMARK A/S, acting as lead arranger through its office at
Christiansbro, Strandgade 3, P.O. Box 850, DK-0900 Copenhagen C, Denmark (in
that capacity “the Lead Arranger”); and

 

(7)       the banks listed in Schedule 2, each acting through its office at the
address indicated against its name in Schedule 2 (together “the Co-Arrangers”
and each a “Co-Arranger”); and

 

(8)       the companies listed in Schedule 3, each of which is a company
incorporated according to the laws of the country indicated against its name in
Schedule 3, with registered office at the address indicted against its name in
Schedule 3 (together “the Owners” and each an “Owner”).

 

129

--------------------------------------------------------------------------------


 

WHEREAS:-

 

Each of the Banks has agreed to advance to the Borrower its respective
Commitment of an aggregate amount of a term loan not exceeding fifty four
million euro (€54,000,000) in order to provide the Borrower with additional
working capital.

 

IT IS AGREED  as follows:-

 

1        Definitions and Interpretation

 

1.1       Definitions

 

In this Agreement:-

 

1.1.1     “the Address for Service” means c/o Sea Containers Services Limited of
Sea Containers House, 20 Upper Ground, London SE1 9PF or, in relation to any of
the Security Parties, such other address in England and Wales as that Security
Party may from time to time designate by no fewer than ten days’ written notice
to the Agents.

 

1.1.2     “the Administration” has the meaning given to it in paragraph 1.1.3 of
the ISM Code.

 

1.1.3     “the Advance Date” means the date on which the Drawing is advanced by
the Banks to the Borrower pursuant to Clause 2.

 

1.1.4     “Affiliate” means a Subsidiary or a Parent Company of a person or any
other Subsidiary of that Parent Company.

 

1.1.5     “the Agents” means the Paying Agent and the Security Agent together.

 

1.1.6     “Approved Brokers” means the sale and purchase brokers set out in
Schedule 4 hereto or any other brokers agreed between the Paying Agent and the
Borrower.

 

1.1.7     “the Assignments” means the Earnings Assignments, the Insurance
Assignments and the Charter Guarantee Assignment.

 

130

--------------------------------------------------------------------------------


 

1.1.8     “the Availability Termination Date” means the date forty five (45)
days after the date of this Agreement or such later date as the Banks may in
their discretion agree.

 

1.1.9     “Bareboat Charterers” means

 

(i)       in respect of SILJA FESTIVAL, SILJA OPERA and SILJA SYMPHONY, Silja
Line AB;

 

(ii)       in respect of FINNJET, Silja Oyj Abp; and

 

(iii)      in respect of WALRUS, Havens.

 

1.1.10    “Bareboat Charters” means the charters of the Vessels (other than
SILJA SERENADE and STAR WIND) between the relevant Owners and the relevant
Bareboat Charterers.

 

1.1.11    “Borrowed Money” means indebtedness incurred in respect of (i) money
borrowed or raised, (ii) any bond, note, loan stock, debenture or similar
instrument, (iii) acceptance or documentary credit facilities, (iv) rental
payments under and any amounts payable on termination of leases (whether in
respect of ships, land, machinery, equipment or otherwise) entered into
primarily as a method of raising finance or of financing the acquisition of the
asset leased, (v) guarantees, bonds, stand-by letters of credit or other
instruments issued in connection with the performance of contracts and (vi)
guarantees or other assurances against financial loss in respect of indebtedness
of any person, firm or company falling within any of (i) to (v) above.

 

1.1.12    “Borrower’s Obligations” means all of the liabilities and obligations
of the Borrower to the Agents or any of the Banks under or pursuant to the
Security Documents to which it is a party, whether actual or contingent, present
or future, and whether incurred alone or jointly or jointly and severally with
any other and in whatever currency, including (without limitation) interest,
commission and all other charges and expenses.

 

1.1.13    “Break Costs” means all costs, losses, premiums or penalties incurred
by the Agents or any Bank in the circumstances contemplated by Clause 19.4,

 

131

--------------------------------------------------------------------------------


 

or as a result of it receiving any prepayment of all or any part of the Facility
(whether pursuant to Clause 5 or otherwise), or any other payment under or in
relation to the Security Documents on a day other than at the end of an Interest
Period or the due date for payment of the sum in question, and includes (without
limitation) any losses or costs incurred in liquidating or re-employing deposits
from third parties acquired to effect or maintain the Facility, and any
liabilities, expenses or losses incurred by the Agents or any Bank in
terminating or reversing, or otherwise in connection with, any interest rate
and/or currency swap, transaction or arrangement entered into by the Agents or
any Bank to hedge any exposure arising under this Agreement, or in terminating
or reversing, or otherwise in connection with, any open position arising under
this Agreement.

 

1.1.14    “Business Day” means a day on which banks are open for the transaction
of business of the nature contemplated by this Agreement (and not authorised by
law to close) in London, England; Copenhagen, Denmark; Helsinki, Finland;
Hamburg, Federal Republic of Germany and any other financial centre which any
Bank may consider appropriate for the operation of the provisions of this
Agreement and a day on which the Trans-European Automated Real Time Gross
Settlement Express Transfer System (TARGET) is operating.

 

1.1.15    “Charter Guarantee” means the guarantee issued by Citibank N.A.
guaranteeing (in part) the obligations of Havens under the Bareboat Charter for
WALRUS.

 

1.1.16    “Charter Guarantee Assignment” means the deed of assignment of the
Charter Guarantee referred to in Clause 10.6.

 

1.1.17    “Charter Rights”, in relation to a Vessel, means all rights and
benefits accruing to the Owner of that Vessel under or pursuant to the relevant
Bareboat Charter and not forming part of the Earnings.

 

1.1.18    “the Citigroup Pledge” means the third priority pledge of the issued
share capital of Silja Holdings Limited issued in favour of Citicorp Trustee
Company Limited

 

132

--------------------------------------------------------------------------------


 

1.1.19    “Commitment” means, in relation to each Bank, the amount of the
Facility which that Bank agrees to advance to the Borrower as its several
liability as indicated against the name of that Bank in Schedule 1 and/or, where
the context permits, the amount of the Facility advanced by that Bank and
remaining outstanding.

 

1.1.20    “Commitment Commission” means the commitment commission to be paid by
the Borrower to the Paying Agent pursuant to Clause 8.2.

 

1.1.21    a “Communication” means any notice, approval, demand, request or other
communication from one party to this Agreement to any other party to this
Agreement.

 

1.1.22    “the Communications Address” means Sea Containers Ltd. C/o Sea
Containers Services Limited of 20 Upper Ground, London SE1 9PF (fax no: +44 20
7805 5000) marked for the attention of Legal Services Department.

 

1.1.23    “the Company” means, at any given time and in relation to any Vessel,
the company responsible for the Vessel’s compliance with the ISM Code pursuant
to paragraph 1.1.2 of the ISM Code.

 

1.1.24    “Consolidated Cash Reserves” means the consolidated cash, bank
deposits and unused credit facilities (excluding any credit facilities from
Silja Oyj Abp and Silja Holdings Limited) of the Borrower and its Subsidiaries
which are in each case free of Encumbrances.

 

1.1.25    “Consolidated Tangible Net Worth” means at any relevant time the
aggregate of:-

 

(a)       the amounts paid up or credited as paid up on the share capital
account of the Borrower and each of its Subsidiaries;

 

(b)       any credit balance on the Borrower’s consolidated profit and loss
account;

 

(c)       any amount standing to the credit of any other consolidated capital
and revenue reserves of the Borrower (including any share premium account); and

 

133

--------------------------------------------------------------------------------


 

(d)       bonds, notes, loan stock, debentures or other similar instruments
(other than those falling due for repayment within twelve months);

 

less the aggregate of:-

 

(a)       any debit balance on the Borrower’s consolidated profit and loss
account;

 

(b)       any reserves attributable to the interest of minority shareholders in
any Subsidiary of the Borrower;

 

(c)       any amount shown in the Borrower’s consolidated balance sheet in
respect of goodwill or other intangible assets; and

 

(d)       deferred taxation of the Borrower and any of its Subsidiaries.

 

1.1.26    “Consolidated Tangible Net Worth Ratio” means the ratio of Borrowed
Money to Consolidated Tangible Net Worth.

 

1.1.27    “Currency of Account” means, in relation to any payment to be made to
the Agents or a Bank under or pursuant to any of the Security Documents, the
currency in which that payment is required to be made by the terms of the
relevant Security Document.

 

1.1.28    “the Deed of Co-ordination and Subordination” means the deed to be
entered into between the Agents, the Banks, the Borrower, the Owners, Silja Oyj
Abp, Silja Holdings Limited the Senior Agents and the Senior Banks.

 

1.1.29    “the Deeds of Covenants” means the deeds of covenants referred to in
Clause 10.1 (each a “Deed of Covenants”).

 

1.1.30    “Default Rate” means the rate being the aggregate of the Margin and
two per centum (2%) per annum above the cost to the Banks of obtaining funds in
amount similar to the amount of the Indebtedness or any relevant part of the
Indebtedness for such periods as the Paying Agent shall determine.

 

134

--------------------------------------------------------------------------------


 

1.1.31    “DOC” means, in relation to each Company, a valid Document of
Compliance issued for the Company by the Administration pursuant to paragraph
13.2 of the ISM Code.

 

1.1.32    “Drawdown Notice” means a notice complying with Clause 2.3.

 

1.1.33    “Drawing” means a part of the Facility advanced by the Banks to the
Borrower in accordance with Clause 2.3.

 

1.1.34    “Earnings”, in relation to a Vessel, means all hires, freights, pool
income and other sums payable to or for the account of the Owner in respect of
that Vessel including (without limitation) all remuneration for salvage and
towage services, demurrage and detention moneys, contributions in general
average, compensation in respect of any requisition for hire and damages and
other payments (whether awarded by any court or arbitral tribunal or by
agreement or otherwise) for breach, termination or variation of any contract for
the operation, employment or use of the Vessel.

 

1.1.35    “the Earnings Accounts” means a bank account in the name of Silja Oyj
Abp with Nordea Bank Finland Plc under account number 233318-3206 and an account
in the name of Silja Oyj Abp held with Svenska Handelsbanken AB (publ) under
account number 6140-36802328.

 

1.1.36    “the Earnings Assignments” means the deeds of assignment of Earnings
and Charter Rights and/or Earnings assignment agreements referred to in Clause
10.5 (each an “Earnings Assignment”).

 

1.1.37    “Encumbrance” means any mortgage, charge (fixed or floating), pledge,
lien, assignment, hypothecation, preferential right, option, title retention or
trust arrangement or any other agreement or arrangement which has the effect of
creating security or payment priority.

 

1.1.38    “EURIBOR” means the applicable Screen Rate, rounded to the nearest
four decimal places downwards (if the digit displayed in the fifth decimal place
is 1, 2, 3 or 4) or upwards (if the digit in the fifth decimal place is 5, 6, 7,
8 or 9).

 

135

--------------------------------------------------------------------------------


 

1.1.39    “euro” and “€” means the currency of participating member states of
the European Monetary Union pursuant to Council Regulation (EC) 974/98 of 3
May 1998, as amended from time to time.

 

1.1.40    “Event of Default” means any of the events set out in Clause 14.2.

 

1.1.41    “the Facility” means the aggregate amount up to the Maximum Loan
Amount from time to time advanced to the Borrower by the Banks pursuant to
Clause 2 or, where the context permits, the amount of the Drawing advanced and
for the time being outstanding.

 

1.1.42    “the Facility Period” means the period beginning on the date of this
Agreement and ending on the date when the whole of the Indebtedness has been
repaid in full and the Borrower has ceased to be under any further actual or
contingent liability to the Banks or to the Agents under or in connection with
the Security Documents.

 

1.1.43    “the Fee Letter” means a letter from the Paying Agent to the Borrower
setting out certain fees, commissions and other sums payable by the Borrower to
the Agents in connection with the Facility.

 

1.1.44    “Final Maturity Date” means the earlier of five (5) years from the
Advance Date or 1 October 2008.

 

1.1.45    “Group” means Silja Oyj Abp and its Subsidiaries.

 

1.1.46    “Group Tripartite Agreements” means the tripartite agreements in
respect of the vessels SILJA FESTIVAL, SILJA OPERA, SILJA SYMPHONY and FINNJET
referred to in Clause 10.4.

 

1.1.47    “Havens” means Havens Pte Ltd, a company incorporated under the laws
of Singapore.

 

1.1.48    “the Indebtedness” means the Facility; all other sums of any nature
(together with all interest on any of those sums) which from time to time may be
payable by the Borrower to the Agents or to the Banks pursuant to the Security
Documents; any damages payable as a result of any breach by the Borrower of any
of the Security Documents; and any damages or other sums payable as a result of
any of the obligations of the Borrower under or

 

136

--------------------------------------------------------------------------------


 

pursuant to any of the Security Documents being disclaimed by a liquidator or
any other person, or, where the context permits, the amount thereof for the time
being outstanding.

 

1.1.49                  an “Instructing Group” means at least three Banks whose
combined Proportionate Shares exceed sixty six point six six per centum
(66.66%).

 

1.1.50    “the Insurance Assignments” means the deeds of assignment of the
Insurances and Requisition Compensation referred to in Clause 10.2 (each an
“Insurance Assignment”).

 

1.1.51    “Insurances”, in relation to a Vessel, means all policies and
contracts of insurance (including all entries in protection and indemnity or war
risks associations) which are from time to time taken out or entered into in
respect of or in connection with that Vessel or her increased value or her
Earnings and (where the context permits) all benefits thereof, including all
claims of any nature and returns of premium.

 

1.1.52    “Interest Payment Date” means each date for the payment of interest in
accordance with Clause 6.

 

1.1.53    “Interest Period” means each interest period selected by the Borrower
or agreed by the Paying Agent pursuant to Clause 6.

 

1.1.54    “the ISM Code” means the International Management Code for the Safe
Management of Ships and for Pollution Prevention, as adopted by the Assembly of
the International Maritime Organisation on 4 November 1993 by resolution A.741
(18) and incorporated on 19 May 1994 as chapter IX of the Safety of Life at Sea
Convention 1974.

 

1.1.55    “law” means any law, statute, treaty, convention, regulation,
instrument or other subordinate legislation or other legislative or
quasi-legislative rule or measure, or any order or decree of any government,
judicial or public or other body or authority, or any directive, code of
practice, circular, guidance note or other direction issued by any competent
authority or agency (whether or not having the force of law).

 

137

--------------------------------------------------------------------------------


 

1.1.56    “the Managers” means Seawind Line Oy Ab in respect of “STAR WIND”,
Seahawk, North America in respect of “WALRUS” and Silja Oyj Abp in respect of
all other Vessels, or such other commercial and/or technical managers of the
Vessels nominated by the Owners as the Agents may approve.

 

1.1.57    “Mandatory Cost” means, for each Bank to which it applies, the cost
imputed to that Bank of compliance with the mandatory requirements of any
relevant regulatory authority.

 

1.1.58    “the Margin” means two point one two five per centum (2.125%) per
annum.

 

1.1.59    “the Market Value” in respect of any Vessel means the arithmetic
average of valuations carried out by two Approved Brokers, one appointed by the
Agent the other by the Borrower, such  valuations to be on a “willing buyer,
willing seller” charter free basis.

 

1.1.60    “the Maximum Loan Amount” means fifty four million euro (€54,000,000).

 

1.1.61    “the Mortgagees’ Insurances” means all policies and contracts of
mortgagees’ interest insurance, mortgagees’ additional perils (oil pollution)
insurance and any other insurance from time to time taken out by the Agents on
behalf of the Banks in relation to the Vessels.

 

1.1.62    “the Mortgages” means the second preferred or priority mortgages and
where relevant the pledges thereof referred to in Clause 10.1 (each a
“Mortgage”).

 

1.1.63    “Operating Expenses” means expenses properly and reasonably incurred
by the Owners in connection with the operation, employment, maintenance, repair
and insurance of the Vessels.

 

1.1.64    “Owner” means, in relation to a Vessel, the Owner against whose name
the name of that Vessel appears in Schedule 3.

 

1.1.65    “Owners’ Liabilities” means all of the liabilities and obligations of
the Owners to the Agents under or pursuant to the Owners’ Guarantee, whether

 

138

--------------------------------------------------------------------------------


 

actual or contingent, including (without limitation) interest at the Default
Rate.

 

1.1.66    “Owners’ Guarantee” means the guarantee and indemnity contained in
Clause 9.

 

1.1.67    “Parent Company” means in relation to a person, an entity of which
that person is a Subsidiary.

 

1.1.68    “Permitted Encumbrance” means any Encumbrance which has the prior
written approval of the Paying Agent (including, but not limited to, the
Citigroup Pledge), or any Encumbrance arising either by operation of law or in
the ordinary course of the business of any of the Security Parties which is
discharged when due in the ordinary course of business.

 

1.1.69    “Potential Event of Default” means any event which, with the giving of
notice and/or the passage of time, would constitute an Event of Default.

 

1.1.70    “Proceedings” means any suit, action or proceedings begun by the
Agents or any of the Banks arising out of or in connection with the Security
Documents.

 

1.1.71    “Proportionate Share” means, at any time, the proportion which that
Bank’s Commitment (whether or not advanced) then bears to the aggregate
Commitments of all the Banks (whether or not advanced).

 

1.1.72    “Reference Banks” means Nordea Bank Danmark A/S, Nordea Bank Finland
Plc, HSH Nordbank AG, Fortis Bank S.A./N.V. and The Governor and Company of the
Bank of Scotland.

 

1.1.73    “Repayment Date” means the date for payment of any Repayment
Instalment in accordance with Clause 5.

 

1.1.74    “Repayment Instalment” means any instalment of the Facility to be
repaid by the Borrower pursuant to Clause 5.

 

1.1.75    “Required Sale Prepayment Amount” means, in relation to a Vessel,
seventy per centum (70%) of the net sales proceeds of any sale on arms length
commercial terms and on a mortgage free basis to an unconnected

 

139

--------------------------------------------------------------------------------


 

third party (or, in the case of a sale to an Affiliate, seventy per centum (70%)
of the Market Value).

 

1.1.76    “Requisition Compensation”, in relation to a Vessel, means all
compensation or other money which may from time to time be payable to the Owner
as a result of the Vessel being requisitioned for title or in any other way
compulsorily acquired (other than by way of requisition for hire).

 

1.1.77    “Screen Rate” means the percentage rate per annum determined by the
Banking Federation of the European Union for the relevant period, displayed on
the appropriate page of the Reuters screen (or such other page or pages which
replace(s) such page) for the purpose of displaying offered rates of leading
banks, for deposits in euros of amounts equal to the amount of the relevant
Drawing for a period equal in length to the relevant Interest Period or, if
there is no such display rate then available, the rate (rounded upwards to the
nearest whole multiple of one sixteenth of one per centum) at which deposits in
euros of amounts comparable to the amount of the Drawing are offered to the
Reference Banks (or four of them if one is unable to quote a rate) in the
European Interbank market for a period equal in length to the relevant Interest
Period.

 

1.1.78    “the Security Documents” means this Agreement, the Mortgages, the
Deeds of Covenants, the Assignments, the Tripartite Agreements, the Share
Pledges or (where the context permits) any one or more of them, and any other
agreement or document which may at any time be executed by any person as
security for the payment of all or any part of the Indebtedness.

 

1.1.79    “Security Parties” means the Borrower, the Owners, the Bareboat
Charterers (other than Havens), Silja Holdings Limited and any other person or
company who may at any time during the Facility Period be liable for, or provide
security for, all or any part of the Indebtedness, and “Security Party” means
any one of them.

 

1.1.80    “the Senior Agents” means the Agents in their capacities as agents for
the Senior Banks under the Senior Facility Agreement.

 

140

--------------------------------------------------------------------------------


 

1.1.81    “the Senior Banks” means those lenders set out in schedule 1 of the
Senior Facility Agreement.

 

1.1.82    “the Senior Facility” means the €215,000,000 secured term loan and
€126,000,000 revolving credit facility advanced or to be advanced to Silja Oyj
Abp by the Senior Banks pursuant to the Senior Facility Agreement.

 

1.1.83    “the Senior Facility Agreement” means the term loan and revolving
credit facility agreement in respect of the Senior Facility made or to be made
between, amongst others, Silja Oyj Abp and the Senior Banks.

 

1.1.84    “the Share Pledges” means the pledges of the issued share capital of
Silja Holdings Limited and Silja Oyj Abp referred to in Clause 10.7.

 

1.1.85     “SMC” means, in relation to each Vessel, a valid safety management
certificate issued for that Vessel by or on behalf of the relevant
Administration pursuant to paragraph 13.4 of the ISM Code.

 

1.1.86     “SMS” means, in relation to each Vessel, a safety management system
for that Vessel developed and implemented in accordance with the ISM Code and
including the functional requirements, duties and obligations required by the
ISM Code.

 

1.1.87     “Subsidiary” means an organisation from time to time over which the
Borrower exercises a dominant influence either (i) by having a majority of the
voting rights attached to shares, memberships or participations and this
majority is based on ownership, membership, articles of association, company
agreement or rules corresponding thereto or other contract or (ii) by holding
the right to appoint the majority of the members of the board of directors or
other corresponding body of the other organisation or of a body with such power
of appointment.

 

1.1.88     “Surety” means any person (other than the Borrower and the Security
Agent, or the Owners, or Silja Holdings Limited) who has given or who may in the
future give to the Agents or any of the Banks any security or guarantee and
indemnity for or in relation to the Borrower’s Obligations.

 

141

--------------------------------------------------------------------------------


 

1.1.89    “Taxes” means all taxes, levies, imposts, duties, charges, fees,
deductions and withholdings (including any related interest, fines, surcharges
and penalties) and any restrictions or conditions resulting in any charge, other
than taxes on the overall net income of an Agent or of a Bank, and “Tax” and
“Taxation” shall be interpreted accordingly.

 

1.1.90    “Total Loss”, in relation to a Vessel, means:-

 

(a)       an actual, constructive, arranged, agreed or compromised total loss of
that Vessel; or

 

(b)       the requisition for title or compulsory acquisition of that Vessel by
or on behalf of any government or other authority (other than by way of
requisition for hire); or

 

(c)       the capture, seizure, arrest, detention or confiscation of that
Vessel, unless the Vessel is released and returned to the possession of the
Owner within sixty days after the capture, seizure, arrest, detention or
confiscation in question.

 

1.1.91    “Transfer Certificate” means a certificate materially in the form of
Appendix B.

 

1.1.92    “Transfer Date”, in relation to a transfer of any of a Bank’s rights
and/or obligations under or pursuant to this Agreement, means the fifth Business
Day after the date of delivery of the relevant Transfer Certificate to the
Paying Agent, or such later Business Day as may be specified in the relevant
Transfer Certificate.

 

1.1.93    “Transferee” means any bank or financial institution to which a Bank
transfers any of its rights and/or obligations under or pursuant to this
Agreement.

 

1.1.94    “Tripartite Agreements” means the Walrus Tripartite Agreement and the
Group Tripartite Agreements together, and “Tripartite Agreement” means any of
them.

 

1.1.95”the Trust Property” means:-

 

142

--------------------------------------------------------------------------------


 

(a)       the benefit of the covenant contained in Clause 10; and

 

(b)       all benefits arising under (including, without limitation, all
proceeds of the enforcement of) the Owners’ Guarantee; and

 

(c)       all benefits arising under (including, without limitation, all
proceeds of the enforcement of) each of the Security Documents (other than this
Agreement), with the exception of any benefits arising solely for the benefit of
the Agents.

 

1.1.96    “the Underlying Documents” means the Bareboat Charters and the Charter
Guarantee.

 

1.1.97    “the Vessels” means the vessels listed in Schedule 3 and everything
now or in the future belonging to them on board and ashore (each a “Vessel”).

 

1.1.98    “Walrus Tripartite Agreement” means the tripartite agreement in
respect of the vessel “WALRUS” referred to in Clause 10.3.

 

1.2       Interpretation

 

In this Agreement:-

 

1.2.1     words denoting the plural number include the singular and vice versa;

 

1.2.2     words denoting persons include corporations, partnerships,
associations of persons (whether incorporated or not) or governmental or
quasi-governmental bodies or authorities and vice versa;

 

1.2.3     references to Recitals, Clauses, Schedules and Appendices are
references to recitals and clauses of, and schedules and appendices to, this
Agreement;

 

1.2.4     references to this Agreement include the Recitals, the Schedules and
the Appendices;

 

1.2.5     the headings and contents page(s) are for the purpose of reference
only, have no legal or other significance, and shall be ignored in the
interpretation of this Agreement;

 

143

--------------------------------------------------------------------------------


 

1.2.6     references to any document (including, without limitation, to all or
any of the Security Documents) are, unless the context otherwise requires,
references to that document as amended, supplemented, novated or replaced from
time to time;

 

1.2.7     references to statutes or provisions of statutes are references to
those statutes, or those provisions, as from time to time amended, replaced or
re-enacted;

 

1.2.8     references to a Bank or to an Agent include its successors,
transferees and assignees;

 

1.2.9     references to times of day are to London time.

 

1.3       Offer letter

 

This Agreement supersedes the terms and conditions contained in any
correspondence relating to the subject matter of this Agreement exchanged
between the Agents or any of the Banks and the Borrower or their representatives
prior to the date of this Agreement.

 

1.4       Joint and several liability

 

1.4.1     All obligations, covenants, representations, warranties and
undertakings in or pursuant to the Security Documents assumed, given, made or
entered into by the Owners shall, unless otherwise expressly provided, be
assumed, given, made or entered into by the Owners jointly and severally.

 

1.4.2     Each of the Owners agrees that any rights which it may have at any
time during the Facility Period by reason of the performance of its obligations
under the Security Documents to be indemnified by any other Owner or the
Borrower and/or to take the benefit of any security taken by the Banks or by the
Agents pursuant to the Security Documents shall be exercised in such manner and
on such terms as the Agents may require.  Each of the Owners agrees to hold any
sums received by it as a result of its having exercised any such right on trust
for the Agents (as agents for the Banks) absolutely.

 

1.4.3     Each of the Owners agrees that it will not at any time during the
Facility Period claim any set-off or counterclaim against any other Owner or the

 

144

--------------------------------------------------------------------------------


 

Borrower in respect of any liability owed to it by that other Owner or the
Borrower under or in connection with the Security Documents, nor prove in
competition with the Banks or the Agents in any liquidation of (or analogous
proceeding in respect of) any other Owner or the Borrower in respect of any
payment made under the Security Documents or in respect of any sum which
includes the proceeds of realisation of any security held by the Banks or the
Agents for the repayment of the Indebtedness.

 

2        The Facility and its Purpose

 

2.1       Agreement to lend  Subject to the terms and conditions of this
Agreement, and in reliance on each of the representations and warranties made or
to be made in or in accordance with each of the Security Documents, each of the
Banks agrees to advance to the Borrower its Commitment of an aggregate amount
not exceeding the Maximum Loan Amount to be used by the Borrower for the
purposes referred to in the Recital.

 

2.2       Drawings  Subject to satisfaction by the Borrower of the conditions
set out in Clause 3.1, and subject to Clause 2.3, the Facility shall be advanced
to the Borrower in one Drawing no later than the Availability Termination Date,
by the Paying Agent transferring the amount of the Drawing to the Borrower by
such method of funds transfer as the Paying Agent and the Borrower shall agree.

 

2.3       Advance of Drawing  The Drawing shall be advanced in euros, on a
Business Day, provided that the Borrower shall have given to the Paying Agent
not more than ten and not fewer than three Business Days’ notice in writing
materially in the form set out in Appendix A of the required Advance Date of the
Drawing.  The Drawdown Notice once given shall be irrevocable and shall
constitute a warranty by the Borrower that:-

 

2.3.1     all conditions precedent to the advance of the Drawing will have been
satisfied on or before the Advance Date requested;

 

2.3.2     no Event of Default or Potential Event of Default will then have
occurred;

 

2.3.3     no Event of Default or Potential Event of Default will result from the
advance of the Drawing; and

 

145

--------------------------------------------------------------------------------


 

2.3.4     there has been no material adverse change in the business, affairs or
financial condition of any of the Security Parties from that pertaining at the
date of this Agreement.

 

The Paying Agent shall promptly notify each Bank of the receipt of the Drawdown
Notice, following which each Bank will make its Proportionate Share of the
amount of the requested Drawing available to the Borrower through the Paying
Agent on the Advance Date requested.

 

2.4       Availability Termination Date  The Banks shall not be under any
obligation to advance all or any part of the Facility after the Availability
Termination Date.

 

2.5       Several obligations  The obligations of the Banks under this Agreement
are several.  The failure of a Bank to perform its obligations under this
Agreement shall not affect the obligations of the Borrower to the Agents or to
the other Banks, nor shall the Agents or any other Bank be liable for the
failure of a Bank to perform any of its obligations under or in connection with
this Agreement.

 

2.6       Application of Facility  Without prejudice to the obligations of the
Borrower under this Agreement, neither the Banks nor the Agents shall be obliged
to concern themselves with the application of the Facility by the Borrower.

 

2.7       Loan and control accounts  The Paying Agent will open and maintain
such loan and control accounts as it shall consider necessary or desirable.

 

3        Conditions Precedent and Subsequent

 

3.1       Conditions Precedent  Before any Bank shall have any obligation to
advance any part of the Drawing, the Borrower shall deliver or cause to be
delivered to or to the order of the Agents the following documents and
evidence:-

 

3.1.1     Evidence of incorporation  Such evidence as the Agents may reasonably
require that each Security Party was duly incorporated in its country of
incorporation and remains in existence and, where appropriate, in good standing,
with power to enter into, and perform its obligations under, those of the
Security Documents to which it is, or is intended to be, a party, including
(without limitation) a copy, certified by a director or the secretary or an
authorised officer of the Security Party in question as true, complete,

 

146

--------------------------------------------------------------------------------


 

accurate and unamended, of all documents establishing or limiting the
constitution of each Security Party.

 

3.1.2     Corporate authorities  A copy, certified by a director or the
secretary or an authorised officer of the Security Party in question as true,
complete, accurate and neither amended nor revoked, of a resolution of the
directors of each Security Party and, in respect of Crown Cruise Line
Incorporated S.A. only, a resolution of the shareholders (together, where
appropriate, with signed waivers of notice of any directors’ or shareholders’
meetings) approving, and authorising or ratifying the execution of, those of the
Security Documents to which that Security Party is or is intended to be a party
and all matters incidental thereto.

 

3.1.3     Officer’s certificate  A certificate signed by a duly authorised
officer of each of the Security Parties setting out the names of the directors,
officers and (other than in the case of the Borrower) shareholders of that
Security Party.

 

3.1.4     Power of attorney  The power of attorney of each of the Security
Parties under which any documents are to be executed or transactions undertaken
by that Security Party, notarially attested and legalised if required by the
Agents.

 

3.1.5     Vessel documents  Photocopies, certified as true, accurate and
complete by a director or the secretary of the Owner, of (in respect of each
Vessel):-

 

(a)       the Bareboat Charter or other contract of employment of that Vessel
which will be in force on the Advance Date;

 

(b)       the management agreement between the Owner and the Managers relating
to that Vessel (except in relation to WALRUS); and

 

(c)       that Vessel’s current SMC; and

 

(d)       the relevant Company’s current DOC;

 

in each case together with all addenda, amendments or supplements.

 

147

--------------------------------------------------------------------------------


 

3.1.6     Evidence of ownership  Certificate(s) of ownership and encumbrance (or
equivalent) issued by the Registrar of Ships (or equivalent official) at the
Vessel’s port of registry confirming that each Vessel is on the Advance Date
owned by her Owner, free of registered Encumbrances other than Permitted
Encumbrances.

 

3.1.7     Evidence of insurance  Evidence that each Vessel is insured in the
manner required by the Security Documents and that letters of undertaking will
be issued in the manner required by the Security Documents, together with (if
required by the Agents) the written approval of the Insurances by an insurance
adviser appointed by the Agents.

 

3.1.8     Confirmation of class  A Certificate of Confirmation of Class for hull
and machinery confirming that each Vessel is classed with the highest class
applicable to vessels of her type with Lloyd’s Register of Shipping, Det Norske
Veritas or such other classification society as may be acceptable to the Agents.

 

3.1.9     Instruction to classification society  A letter of instruction from
the Owner of each Vessel to that Vessel’s classification society in the form
required by the Agents such letter to be served on the classification society
after the occurrence of an Event of Default.

 

3.1.10    Havens  Such evidence of authority of the signatory for Havens under
the Walrus Tripartite Agreement as the Agents may deem necessary.

 

3.1.11    The Security Documents  The Security Documents, together with all
notices and other documents required by any of them, duly executed and, in the
case of the Mortgages, registered with second priority through the Registrar of
Ships (or equivalent official) at the port of registry of the Vessel concerned.

 

3.1.12    Drawdown Notice  A Drawdown Notice.

 

3.1.13    Process agent  A letter from Sea Containers Services Limited accepting
their appointment by each of the Security Parties as agent for service of
Proceedings pursuant to the Security Documents.

 

148

--------------------------------------------------------------------------------


 

3.1.14    Mandates  Such duly signed forms of mandate, and/or other evidence of
the opening of the Earnings Accounts, as the Agents or any of the Banks may
require.

 

3.1.15    Managers’ confirmation  The written confirmation of the Managers
(except Seahawk North America) that, throughout the Facility Period unless
otherwise agreed by the Agents, they will remain the commercial and technical
managers of the Vessels and that they will not, without the prior written
consent of the Agents, sub-contract or delegate the commercial or technical
management of any Vessel to any third party.

 

3.1.16    The Fee Letter  The Fee Letter countersigned on behalf of the Borrower
by way of acceptance of its terms and all fees payable thereunder having been
paid when due.

 

3.1.17    Legal opinions  Confirmation satisfactory to the Agents that all legal
opinions required by the Agents will be given substantially in the form required
by the Agents.

 

3.1.18    Senior Facility Agreement  Certified true copies of the Senior
Facility Agreement and all security documents required thereby.

 

3.1.19    Deed of Co-ordination and Subordination  The Deed of Co-ordination and
Subordination duly executed by all parties thereto.

 

3.1.20    Underlying Documents  Certified true copies of the Underlying
Documents.

 

3.1.21    Citigroup Pledge  A certified true copy of the Citigroup Pledge duly
executed by all parties thereto.

 

3.1.22    Know your customer requirements  Certified copies of the passport and
proof of address of each of the directors of Silja Oyj Abp.

 

3.2       Conditions Subsequent  The Borrower undertakes to deliver or to cause
to be delivered to the Agents on, or as soon as practicable after, the Advance
Date, the following additional documents and evidence:-

 

149

--------------------------------------------------------------------------------


 

3.2.1     Evidence of registration  Evidence of registration of the Mortgages,
in each case with second priority, with the Registrar of Ships (or equivalent
official) at the port of registry of the Vessel concerned.

 

3.2.2     Letters of undertaking  Letters of undertaking as required by the
Security Documents in form and substance acceptable to the Agents.

 

3.2.3     Legal opinions  The legal opinions referred to in Clause 3.1.17, duly
issued.

 

3.2.4     Companies Act registrations  Evidence that the prescribed particulars
of the Security Documents have been delivered to any relevant registrar of
companies within the appropriate statutory time limit.

 

3.2.5     Master’s receipts  The master’s receipt for each of the Mortgages, if
required by the laws of the flag of any Vessel.

 

3.3       No waiver  If the Banks in their sole discretion agree to advance any
part of the Facility to the Borrower before all of the documents and evidence
required by Clause 3.1 have been delivered to or to the order of the Agents, the
Borrower undertakes to deliver all outstanding documents and evidence to or to
the order of the Agents no later than the date specified by the Agents, and the
advance of any part of the Facility shall not be taken as a waiver of the
Agent’s right to require production of all the documents and evidence required
by Clause 3.1.

 

3.4       Form and content  All documents and evidence delivered to the Agents
pursuant to this Clause shall:-

 

3.4.1     be in form and substance acceptable to the Agents;

 

3.4.2     be accompanied, if required by the Agents, by translations into the
English language, certified in a manner acceptable to the Agents;

 

3.4.3     if required by the Agents, be certified, notarised, legalised or
attested in a manner acceptable to the Agents.

 

3.5       Event of Default  No Bank shall be under any obligation to advance any
part of its Commitment nor to act on the Drawdown Notice if, at the date of the
Drawdown Notice or at the date on which the advance of the Drawing is requested
in the

 

150

--------------------------------------------------------------------------------


 

Drawdown Notice, an Event of Default or Potential Event of Default shall have
occurred, or if an Event of Default or Potential Event of Default would result
from the advance of the Drawing.

 

4        Representations and Warranties

 

The Borrower and each of the Owners represents and warrants to each of the Banks
and to the Agents at the date of this Agreement and (by reference to the facts
and circumstances then pertaining) at the date of each Drawdown Notice, at each
Advance Date and at each Interest Payment Date as follows:-

 

4.1       Incorporation and capacity  Each of the Security Parties is a body
corporate duly constituted and existing and (where applicable) in good standing
under the law of its country of incorporation, in each case with perpetual
corporate existence and the power to sue and be sued, to own its assets and to
carry on its business, and all of the corporate shareholders (if any) of each
Security Party are duly constituted and existing under the laws of their
countries of incorporation with perpetual corporate existence and the power to
sue and be sued, to own their assets and to carry on their business.

 

4.2       Solvency None of the Security Parties is insolvent or in liquidation
or administration or subject to any other insolvency procedure, and no receiver,
administrative receiver, administrator, liquidator, trustee or analogous officer
has been appointed in respect of any of the Security Parties or all or any
substantial part of their assets.

 

4.3       Binding obligations  The Security Documents when duly executed and
delivered will constitute the legal, valid and binding obligations of the
Security Parties enforceable in accordance with their respective terms and each
of the Owners further confirm that their entering into the Owners’ Guarantee in
Clause 9 is for their corporate and commercial benefit.

 

4.4       Satisfaction of conditions  All acts, conditions and things required
to be done and satisfied and to have happened prior to the execution and
delivery of the Security Documents in order to constitute the Security Documents
the legal, valid and binding obligations of the Security Parties in accordance
with their respective terms

 

151

--------------------------------------------------------------------------------


 

have been done, satisfied and have happened in compliance with all applicable
laws.

 

4.5       Registrations and consents  With the exception only of the
registrations referred to in Clause 3.2, all (if any) consents, licences,
approvals and authorisations of, or registrations with or declarations to, any
governmental authority, bureau or agency which may be required in connection
with the execution, delivery, performance, validity or enforceability of the
Security Documents have been obtained or made and remain in full force and
effect and none of the Owners nor the Borrower is aware of any event or
circumstance which could reasonably be expected adversely to affect the right of
any of the Security Parties to hold and/or obtain renewal of any such consents,
licences, approvals or authorisations.

 

4.6       Disclosure of material facts  None of the Owners nor the Borrower is
aware of any material facts or circumstances which have not been disclosed to
the Agents and which might, if disclosed, have adversely affected the decision
of a person considering whether or not to make facilities of the nature
contemplated by this Agreement available to the Borrower.

 

4.7       No material litigation  There is no action, suit, arbitration or
administrative proceeding pending or to its knowledge about to be pursued before
any court, tribunal or governmental or other authority which would, or would be
likely to, have a materially adverse effect on the business, assets, financial
condition or creditworthiness of any of the Security Parties other than as
disclosed in their financial statements.

 

4.8       No breach of law or contract  The execution, delivery and performance
of the Security Documents will not contravene any contractual restriction or any
law binding on any of the Security Parties or on any shareholder (whether legal
or beneficial) of any of the Security Parties, or the constitutional documents
of any of the Security Parties, nor result in the creation of, nor oblige any of
the Security Parties to create, any Encumbrance over all or any of its assets,
with the exception of the Encumbrances created by or pursuant to the Security
Documents, and, in entering into those of the Security Documents to which it is,
or is to be, a party, and in borrowing the Facility, the Borrower is acting for
its own account.

 

152

--------------------------------------------------------------------------------


 

4.9       Financial information  All financial information and other
documentation submitted to the Agents by or on behalf of the Borrower in
connection herewith is accurate and correct in all material respects and is not
misleading and that to the best of their knowledge the information relating to
the Borrower contained in the confidential information memorandum prepared in
connection herewith is correct in all material respects, does not contain any
untrue statements of a material nature or omit to state a material fact
necessary in order to make the statements contained therein not materially
misleading (it being agreed and acknowledged that no representation or warranty
is made concerning the estimates and projections contained therein other than
that they were made in good faith).

 

4.10     Pari Passu  The claims of the Agents and the Banks hereunder will rank
at least pari passu with the claims of all unsecured creditors of the Borrower
and/or the Owners other than claims of such creditors to the extent that they
are statutorily preferred.

 

4.11     No deductions  None of the Security Parties is required to make any
deduction or withholding from any payment which it may be obliged to make to the
Agents or any of the Banks under or pursuant to the Security Documents.

 

4.12     No established place of business in the United Kingdom or United
States  None of the Security Parties has, nor will any of them have during the
Facility Period, an established place of business (other than the Borrower) in
the United States of America or (other than the Borrower and Silja Holdings
Limited) in the United Kingdom.

 

4.13     No investment business in Bermuda  The Borrower is not carrying on
investment business in or from Bermuda.

 

4.14     Bareboat Charters  The certified copies of the Bareboat Charters
provided to the Agents pursuant to this Agreement constitute the full agreement
between the Owner and the Bareboat Charterer in relation to the Vessel in
question and each Bareboat Charter has been duly executed and authorised by the
parties to it and is in full force and effect in accordance with its terms; each
Vessel is on hire pursuant to its respective Bareboat Charter; and none of the
Owners is aware of any material breach by any Bareboat Charterer of any of its
obligations under or pursuant to the relevant Bareboat Charter.

 

153

--------------------------------------------------------------------------------


 

4.15     Use of Facility  The Facility will be used for the purposes specified
in the Recital.

 

4.16     Shareholdings  The Borrower is and will remain the ultimate legal and
beneficial owner of all the shares in each Owner.

 

4.17     Underlying Documents  The copies of the Underlying Documents delivered
or to be delivered to the Agents hereunder constitute the full agreement of the
parties thereto and none of the parties thereto is in default thereunder.

 

5        Repayment and Prepayment

 

5.1       Repayment  The Borrower agrees to repay the Facility to the Paying
Agent as agent for the Banks by eight (8) consecutive half-yearly Repayment
Instalments each in the sum of six million seven hundred and fifty thousand euro
(€6,750,000), the first Repayment Date being the date which is the earlier of
(i) eighteen calendar months after the Advance Date and (ii) 31 March 2005 and
subsequent Repayment Dates being at consecutive intervals of six calendar months
thereafter.

 

5.2       Reduction of Repayment Instalments  If the aggregate amount of the
Facility advanced to the Borrower is less than the Maximum Loan Amount, the
amount of the Repayment Instalments shall be reduced pro rata.

 

5.3       Prepayment  The Borrower may prepay the Facility in whole or in part
in an amount equal to the amount of a Repayment Instalment or an integral
multiple of that amount (or as otherwise may be agreed by the Paying Agent)
provided that they have first given to the Paying Agent not fewer than
thirty days’ prior written notice expiring on a Business Day of their intention
to do so.  Any notice pursuant to this Clause once given shall be irrevocable
and shall oblige the Borrower to make the prepayment referred to in the notice
on the Business Day specified in the notice, together with all interest accrued
on the amount prepaid up to and including that Business Day.

 

5.4       Prepayment indemnity  If the Borrower shall, subject always to Clause
5.3, make a prepayment on a Business Day other than the last day of an Interest
Period in respect part of or the whole of the Facility, it shall, in addition to
the amount prepaid and accrued interest, pay to the Paying Agent on behalf of
the Banks any amount which the Paying Agent may certify is necessary to
compensate the Banks

 

154

--------------------------------------------------------------------------------


 

for any Break Costs incurred by the Paying Agent or any of the Banks as a result
of the making of the prepayment in question.

 

5.5       Application of prepayments  Any prepayment in an amount less than the
Indebtedness shall be applied in satisfaction or reduction first of any costs,
fees and other expenses outstanding under this Agreement; secondly of all
interest outstanding in respect of the Facility; and thirdly of the Repayment
Instalments in inverse order of maturity.

 

5.6       No reborrowing  No part of the Facility repaid or prepaid pursuant to
this Agreement may in any circumstances be reborrowed.

 

5.7       Sale of a Vessel  On the sale of any Vessel (excluding SILJA SYMPHONY
and SILJA SERENADE and other than FINNJET, where the terms of sale are to be
determined in accordance with Clause 5.8) during the Facility Period the
Required Sale Prepayment Amount shall be applied by the Borrower as a prepayment
to be applied by the Paying Agent in satisfaction or reduction of the Facility
and the Senior Facility pro rata  PROVIDED ALWAYS that if the Market Value of
the remaining Vessels would be less than one hundred and forty per centum (140%)
of the aggregate of the Facility and the Senior Facility, then the Borrower will
ensure that such further portion of the net sales proceeds as may be required in
order to ensure that the Market Value of the remaining Vessels shall equal or
exceed one hundred and forty per centum (140%) of the Facility and the Senior
Facility shall also be used in or towards prepayment of the Facility and the
Senior Facility pro rata.  Unless an Event of Default shall then have occurred
and be continuing, the Paying Agent shall promptly release to or to the order of
the relevant Owner the amount (if any) by which the net sale proceeds exceeds
the prepayment required under this Clause 5.7.  The provisions of Clauses 5.4
and 5.5 shall apply to any such prepayment with the exception of the remaining
Repayment Instalments which shall be reduced pro rata.

 

5.8       FINNJET prepayment  The Borrower may at its option exclude the Vessel
FINNJET from the security package for this Facility by making a prepayment in
the amount of twelve million six hundred thousand euro (e12,600,000) (reduced
pro rata to reflect any repayments or prepayments made at any relevant date),
such prepayment to be applied by the Paying Agent pro rata in satisfaction of
the Facility and the Senior Facility.  The provisions of Clauses 5.4 and 5.5
shall apply to any

 

155

--------------------------------------------------------------------------------


 

such prepayment with the exception of the remaining Repayment Instalments which
shall be reduced pro rata.

 

6        Interest

 

6.1       Interest Periods  The period during which the Facility shall be
outstanding pursuant to this Agreement shall be divided into consecutive
Interest Periods of one, two, three or six months’ duration, as selected by the
Borrower by written notice to the Paying Agent not later than 11.00 a.m. on the
third Business Day before the beginning of the Interest Period in question, or
such other duration as may be agreed by the Banks in their discretion.

 

6.2       Beginning and end of Interest Periods  The first Interest Period shall
begin on the Advance Date and the final Interest Period shall end on the
Repayment Date applicable to the final Repayment Instalment.

 

6.3       Interest Periods to meet Repayment Dates  If the Borrower shall
select, or the Borrower and the Banks shall agree, an Interest Period which does
not expire on the next Repayment Date, there shall, in respect of each part of
the Facility equal to a Repayment Instalment falling due for payment before the
expiry of that Interest Period, be a separate Interest Period which shall expire
on the relevant Repayment Date, and the Interest Period selected or agreed shall
apply to the balance of the Facility only.

 

6.4       Interest rate  During each Interest Period interest shall accrue on
the Facility at the rate determined by the Paying Agent to be the aggregate of
(a) the Margin, (b) EURIBOR determined at or about 11.00 a.m. on the second
Business Day prior to the beginning of that Interest Period and (c) the
Mandatory Cost.

 

6.5       Failure to select Interest Period  If the Borrower at any time fails
to select or agree an Interest Period in accordance with Clause 6.1, the
interest rate applicable after the expiry of the then current Interest Period
shall be the rate determined by the Paying Agent in accordance with Clause 6.4
for consecutive Interest Periods each of such duration (not exceeding
three months) as the Paying Agent may select.

 

6.6       Accrual and payment of interest  Interest shall accrue from day to
day, shall be calculated on the basis of a 360 day year and the actual number of
days elapsed (or, in any circumstance where market practice differs, in
accordance with the

 

156

--------------------------------------------------------------------------------


 

prevailing market practice) and shall be paid by the Borrower to the Paying
Agent on behalf of the Banks on the last day of each Interest Period and
additionally, during any Interest Period exceeding six months, on the last day
of each successive six month period after the beginning of that Interest Period.

 

6.7       Ending of Interest Periods  Each Interest Period shall, subject to
Clauses 6.2 and 6.3, end on the date which numerically corresponds to the date
on which the immediately preceding Interest Period ended (or, in the case of the
first Interest Period, to the Advance Date) in the calendar month which is the
number of months selected or agreed after the calendar month in which the
immediately preceding Interest Period ended (or, in the case of the first
Interest Period, in which the Advance Date occurred), except that:-

 

6.7.1     if there is no numerically corresponding date in the calendar month in
which the Interest Period ends, the Interest Period shall end on the last
Business Day in that calendar month; and

 

6.7.2     if any Interest Period would end on a day which is not a Business Day,
that Interest Period shall end on the next succeeding Business Day (unless the
next succeeding Business Day falls in the next calendar month, in which event
the Interest Period in question shall end on the next preceding Business Day).

 

Any adjustment made pursuant to Clause 6.7.1 or 6.7.2 shall be ignored for the
purpose of determining the date on which any subsequent Interest Period shall
end.

 

6.8                                     Default Rate  If an Event of Default
shall occur, the whole of the Indebtedness shall, from the date of the
occurrence of the Event of Default, bear interest up to the date of actual
payment (both before and after judgment) at the Default Rate, compounded at such
intervals as the Paying Agent shall determine, which interest shall be payable
from time to time by the Borrower to the Paying Agent on behalf of the Banks on
demand.

 

6.9       Determinations conclusive  Each determination of an interest rate made
by the Paying Agent in accordance with Clause 6 shall (save in the case of
manifest error or on any question of law) be final and conclusive.

 

157

--------------------------------------------------------------------------------


 

7        Blank Clause

 

This clause has been left blank deliberately.

 

8        Fees

 

8.1       Fee Letter  The Borrower shall pay to or to the order of the Paying
Agent the fees, commissions and other sums referred to in the Fee Letter in the
amounts and on the dates set out in the Fee Letter.

 

8.2       Commitment Commission  The Borrower shall pay to the Paying Agent for
the benefit of the Banks a commitment fee of fifty per centum (50%) of the
Margin per annum on the undrawn part of the Facility from the date hereof until
the earlier of the Drawdown Date and the Availability Termination Date, accruing
and payable on each day elapsing on the basis of a 360 day year which shall be
paid in one amount on the earlier of the Drawdown Date and the Availability
Termination Date.

 

9        Owners’ Guarantee and Indemnity

 

9.1       Guarantee and indemnity  In consideration of the agreement of the
Banks to make the Facility available to the Borrower, each of the Owners:-

 

9.1.1     irrevocably and unconditionally guarantees to the Agents as agents for
the Banks to discharge on first demand of the Agents all of the Borrower’s
Obligations which the Borrower has failed to discharge, including interest at
the Default Rate from the date of demand until the date of payment, both before
and after judgment; and

 

9.1.2     agrees, as a separate and independent obligation, that, if any of the
Borrower’s Obligations are not recoverable from any of the Owners under Clause
9.1.1 for any reason, that Owner will be liable to the Agents as agents for the
Banks, as a principal debtor by way of indemnity for the same amount as that for
which it would have been liable had those Borrower’s Obligations been
recoverable and agrees to discharge its liability under this Clause 9.1.2 on
first demand of the Agents together with interest at the Default Rate from the
date of demand until the date of payment, both before and after judgement.

 

158

--------------------------------------------------------------------------------


 

9.2       Continuing security  The Owners’ Guarantee is a continuing security
for the full amount of the Borrower’s Obligations from time to time and shall
remain in force notwithstanding the liquidation of the Borrower or any change in
the constitution of the Borrower or of any of the Banks or the Agents or the
absorption of or amalgamation by any of the Banks or the Agents in or with any
other entity or the acquisition of all or any part of the assets or undertaking
of any of the Banks or the Agents by any other entity.

 

9.3       Preservation of the Owners’ Liabilities  The Banks may without the
consent of any of the Owners and without notice to of any of the Owners and
without in any way releasing or reducing the Owners’ Liabilities:-

 

9.3.1     amend, novate, supplement or replace all or any of the Security
Documents save for any Security Documents to which any Owner is a party;

 

9.3.2     increase or reduce the amount of the Facility or vary the terms and
conditions for its repayment or reduction (including, without limitation, the
rate and/or method of calculation of interest);

 

9.3.3     allow to the Borrower or to any other person any time or other
indulgence;

 

9.3.4     renew, vary, release or refrain from enforcing any of the Security
Documents or any other security, guarantee or indemnity which any of the Agents
or Banks may now or in the future hold from the Borrower or from any other
person;

 

9.3.5     compound with the Borrower or any other person;

 

9.3.6     enter into, renew, vary or terminate any other agreement or
arrangement with the Borrower or any other person; or

 

9.3.7     release one or more Owners from their obligations hereunder; or

 

9.3.8     make any concession to the Borrower or do or omit or neglect to do
anything which might, but for this provision, operate to release or reduce the
liability of any of  the Owners under the Owners’ Guarantee.

 

9.4       Owners’ Liabilities unaffected  The liability of the Owners under the
Owners’ Guarantee shall not be affected by:-

 

159

--------------------------------------------------------------------------------


 

9.4.1     the absence of or any defective, excessive or irregular exercise of
any of the powers of the Borrower or of any Surety;

 

9.4.2     any security given or payment made to any of the Banks or the Agents
by the Borrower or any other person being avoided or reduced under any law
(whether English or foreign) relating to bankruptcy or insolvency or analogous
circumstance in force from time to time;

 

9.4.3     the liquidation, administration, receivership or insolvency of any of
the Owners;

 

9.4.4     any other security, guarantee or indemnity now or in the future held
by any of the Banks or the Agents being defective, void or unenforceable, or the
failure of any of the Banks or the Agents to take any security, guarantee or
indemnity;

 

9.4.5     any compromise or arrangement under Part I or Part VII of the
Insolvency Act 1986 or section 425 of the Companies Act 1985 (or any statutory
modification or re-enactment of either of them for the time being in force) or
under any (in the opinion of the Agents) analogous provision of any foreign law;

 

9.4.6     the novation of any of the Borrower’s Obligations;

 

9.4.7     anything which would not have released or reduced the liability of any
of the Owners had the liability of that Owner under Clause 9.1.1 been as a
principal debtor and not as a guarantor.

 

9.5       Preservation of Agents’ rights  The Owners’ Guarantee is in addition
to any other security, guarantee or indemnity now or in the future held by any
of the Banks or Agents in respect of the Borrower’s Obligations, whether from
the Borrower, the Owners or any Surety, and shall not merge with, prejudice or
be prejudiced by any such security, guarantee or indemnity or any contractual or
legal right of any of the Banks or the Agents.

 

9.6       Release  Any release, settlement, discharge or arrangement relating to
the liabilities of any of the Owners under the Owners’ Guarantee shall be
conditional on no payment, assurance or security received by any of the Banks or
the Agents in

 

160

--------------------------------------------------------------------------------


 

respect of the Borrower’s Obligations being avoided or reduced under any law
(whether English or foreign) in force from time to time relating to bankruptcy,
insolvency or any (in the opinion of the Agents) analogous circumstance and
after any such avoidance or reduction the Agents shall be entitled to exercise
all of their rights, powers, discretions and remedies under or pursuant to the
Owners’ Guarantee and/or any other rights, powers, discretions or remedies which
they would otherwise have been entitled to exercise, as if no release,
settlement, discharge or arrangement had taken place.

 

9.7       Discharge  Following the complete discharge of the Borrower’s
Obligations, the Agents and/or the Security Agent shall release any security
which they may hold for the liabilities of the Owners under the Owners’
Guarantee provided that they shall have received a written statement from the
Borrower’s directors stating that the Borrower is not insolvent at the time of
the complete discharge of the Borrower’s Obligations nor will it become
insolvent as a result of such complete discharge of the Borrower’s Obligations. 
Upon the sale of a vessel pursuant to Clauses 5.7 or 5.8 (as the case may be)
the Security Agent will discharge the Mortgage over that Vessel, in accordance
with the law of the applicable flag state.  If the Owner of such Vessel is not
the owner of any other Vessel, the Security Agent shall release the Owner from
all of its obligations under the Security Documents (other than, if relevant,
the Earnings Assignment for the relevant Vessel), on receipt of all (or, as the
case may be, the appropriate proportion as specified in Clauses 5.7 or 5.8) of
the net sales proceeds.

 

9.8       Subrogation  Until all claims of the Banks and the Agents in respect
of the Borrower’s Obligations have been discharged in full:-

 

9.8.1     none of the Owners shall be entitled to participate in any security
held or sums received by any of the Banks or either Agent in respect of all or
any part of the Borrower’s Obligations;

 

9.8.2     none of the Owners shall stand in the place of, or be subrogated for,
any of the Banks or the Agents in respect of any security nor take any step to
enforce any claim against the Borrower or any Surety (or the estate or effects
of any such person) nor claim or exercise any right of set off or counterclaim
against the Borrower or any Surety nor make any claim in the bankruptcy or
liquidation of the Borrower or any Surety in respect of any

 

161

--------------------------------------------------------------------------------


 

sums paid by that Owner to any of the Banks or the Agents or in respect of any
sum which includes the proceeds of realisation of any security at any time held
by any of the Banks or the Agents in respect of all or any part of the Owners’
Liabilities; and

 

9.8.3     none of the Owners shall take any steps to enforce any claim which it
may have against the Borrower or any Surety without the prior written consent of
the Agents and then only on such terms and subject to such conditions as the
Agents may impose.

 

9.9       Continuing security  The Owners’ Liabilities shall be continuing for
all purposes (including interest at the Default Rate) and every sum of money
which may now or in the future be or become due or owing to the Banks or the
Agents by the Borrower (or which would have become due or owing had it not been
for the bankruptcy, liquidation or insolvency of the Borrower) shall be deemed
to continue due and owing to the Banks or the Agents by the Borrower until that
sum is actually paid to the Banks or the Agents, notwithstanding the bankruptcy,
liquidation or insolvency of the Borrower.

 

9.10     Own benefit  The Agents on behalf of the Banks may, but shall not be
obliged to, resort for their own benefit to any other means of payment at any
time and in any order they think fit without releasing or reducing the Owners’
Liabilities.

 

9.11     Enforcement  The Agents may enforce the Owners’ Guarantee either before
or after resorting to any other means of payment and, in the latter case,
without entitling any of the Owners to any benefit from or share in any such
other means of payment for so long as the Borrower’s Obligations have not been
discharged in full when due.

 

9.12     Other security  The Owners confirm that they have not taken and will
not take without the prior written consent of the Agents (and then only on such
terms and subject to such conditions as the Agents may impose) any security from
the Borrower or from any Surety in connection with the Owners’ Guarantee, and
any security taken by any of the Owners notwithstanding this Clause shall be
held by that Owner in trust for the Agents absolutely as a continuing security
for the Owners’ Liabilities.

 

162

--------------------------------------------------------------------------------


 

9.13     Currency of Account  The Owners’ liability under the Owners’ Guarantee
is to discharge the Borrower’s Obligations in the Currency of Account.

 

9.14     Payment  If at any time any of the Agents or the Banks receives any
payment by or on behalf of any of the Owners in a currency other than the
Currency of Account, that payment shall take effect as a payment to the Agents
or Banks of the amount in the Currency of Account which the relevant Agent or
Bank is able to purchase (after deduction of any relevant costs) with the amount
of the payment so received in accordance with its usual practice.

 

9.15     Shortfall  To the extent that any payment to any of the Banks or the
Agents (whether by any of the Owners or any other person and whether under any
judgment or court order or otherwise) in a currency other than the Currency of
Account shall on actual conversion into the Currency of Account fall short of
the relevant liability of the Owners expressed in the Currency of Account then
the Owners as a separate and independent obligation will indemnify the Banks and
the Agents against such shortfall.

 

9.16     Principal debtors  The Owners agree that they are, and will throughout
the Facility Period remain, principal debtors in respect of the Owners’
Liabilities and not a surety for any Surety.

 

9.17     Default Rate  Interest at the Default Rate will be payable both before
and after judgement on a daily basis and on the basis of a 360 day year and
compounded at such intervals as the Paying Agent shall in its discretion
determine.

 

9.18     New accounts  The Agents may continue the account(s) of the Borrower or
open one or more new accounts for the Borrower notwithstanding demand under the
Owners’ Guarantee and the Owners’ liability at the date of demand shall not be
released or affected by any subsequent payment into or out of any account of the
Borrower with any of the Banks.

 

9.19     Limitation on recourse  The Agents acknowledge and agree with Seawind
Line AB that all moneys, obligations and liabilities which are to be paid,
performed, satisfied or discharged by Seawind Line AB under this Agreement and
any of the Security Documents to which Seawind Line AB is party shall be
recoverable by the Agents only from and to the extent of the Relevant Security
PROVIDED THAT:

 

163

--------------------------------------------------------------------------------


 

9.19.1    the foregoing limitation of recourse shall be ignored in the
determination of the Relevant Obligations of Seawind Line AB and the Relevant
Obligations shall include all moneys, obligations and liabilities which are to
be paid, repaid, performed, satisfied or discharged by Seawind Line AB,
notwithstanding the foregoing limitation of recourse; and

 

9.19.2    the Agents shall be entitled (but not obliged and without prejudice to
the other powers, rights and remedies under or pursuant to this Agreement or any
of the other Security Documents or as a matter of law):

 

(a)       to take any legal action or proceeding to obtain (but not to enforce)
a declaratory or other similar judgment or order as to the obligations and
liabilities Seawind Line AB; and/or

 

(b)       to the extent that such claim or proof is a necessary procedural step
to enable the realisation or enforcement of the full benefit of the Relevant
Security, or to the exercise by the Agents of any right, title, interest and
benefit in, to, under or pursuant to that Relevant Security, to make or file a
claim or proof in any insolvency proceedings in relation to Seawind Line AB, but
not themselves to take any legal action or proceeding to instigate any such
insolvency proceedings.

 

9.20     Notwithstanding the foregoing provisions of Clause 9.19, but otherwise
subject to any relevant provision of this Agreement or any of the Security
Documents to which Seawind Line AB is a party, Seawind Line AB shall remain
fully liable to the Agents as a result of the gross negligence or wilful
misconduct on the part of Seawind Line AB with respect to any aspect of the
transactions contemplated by this Agreement or any of the other Security
Documents to which Seawind Line AB is a party or the performance, satisfaction
and discharge of all or any of its obligations and liabilities under and
pursuant to this Agreement or the Security Documents.

 

9.21     For the purpose of Clauses 9.19 and 9.20:

 

“Relevant Security” means:

 

164

--------------------------------------------------------------------------------


 

(a)       the Mortgage in respect of STAR WIND, together with the relevant
collateral pledge and deed of covenants;

 

(b)       this Agreement;

 

(c)       the Insurance Assignment in respect of STAR WIND; and

 

(d)       the Earnings Assignment in respect of STAR WIND.

 

“Relevant Obligations” means all moneys, obligations and liabilities from time
to time owing or payable, undertaken, incurred or assumed by Seawind Line AB to
or in favour of the Agents under or pursuant to this Agreement and the Security
Documents to which Seawind Line AB is a party.

 

10       Security Documents

 

As security for the repayment of the Indebtedness, the Borrower shall execute
and deliver to the Agents or cause to be executed and delivered to the Agents,
on or before the Advance Date, the following Security Documents in such forms
and containing such terms and conditions as the Agents shall require:-

 

10.1     the Mortgages  a second preferred or priority mortgage (as the case may
be) over each Vessel together with a collateral deed of covenants and/or pledge
agreement, as appropriate;

 

10.2     the Insurance Assignments  a second priority deed of assignment of the
Insurances and Requisition Compensation of each Vessel;

 

10.3     the Walrus Tripartite Agreement  a second priority tripartite agreement
in respect of WALRUS;

 

10.4     the Group Tripartite Agreements second priority tripartite agreements
in respect of SILJA FESTIVAL, SILJA OPERA, SILJA SYMPHONY and FINNJET;

 

10.5     the Earnings Assignments a second priority deed of assignment of the
Earnings and Charter Rights or Earnings assignment agreements and/or pledge
agreements (as appropriate) of each Vessel;

 

10.6     the Charter Guarantee Assignment a second priority deed of assignment
of the Charter Guarantee in respect of WALRUS;

 

165

--------------------------------------------------------------------------------


 

10.7     the Share Pledges  a second priority pledge of all the issued shares in
Silja Holdings Limited and a second priority pledge of all the issued shares in
Silja Oyj Abp.

 

11       Agency and Trust

 

11.1     Appointment  Each of the Banks appoints the Paying Agent its agent for
the purpose of administering payments relating to the Facility and the Security
Documents and the Security Agent as its security trustee to administer all other
aspects of the Facility and to hold the benefit of the Security Documents.

 

11.2     Authority  Each of the Banks irrevocably authorises the Paying Agent
(subject to Clauses 11.4 and 11.19):-

 

11.2.1    to collect, receive, release or pay any money on its behalf;

 

and each of the Banks authorises the Security Agent (subject to Clauses 11.4 and
11.19):-

 

11.2.2    to execute the Security Documents (other than this Agreement) on its
behalf;

 

11.2.3    acting on the instructions from time to time of an Instructing Group
to give or withhold any waivers, consents or approvals under or pursuant to any
of the Security Documents;

 

11.2.4    acting on the instructions from time to time of and Instructing Group
to exercise, or refrain from exercising, any discretions under or pursuant to
any of the Security Documents; and

 

11.2.5    to enforce the Security Documents on its behalf.

 

The Agents shall have no duties or responsibilities as agents or as security
trustee other than those expressly conferred on it by the Security Documents and
shall not be obliged to act on any instructions from the Banks or an Instructing
Group if to do so would, in the opinion of the relevant Agent, be contrary to
any provision of the Security Documents or to any law, or would expose the
relevant Agent to any actual or potential liability to any third party.

 

166

--------------------------------------------------------------------------------


 

11.3     Trust  The Security Agent agrees and declares, and each of the Banks
acknowledges, that, subject to the terms and conditions of this Clause, the
Security Agent holds the Trust Property on trust for the Banks, in accordance
with their respective Proportionate Shares, absolutely.  Each of the Banks
agrees that the obligations, rights and benefits vested in the Security Agent in
its capacity as security trustee shall be performed and exercised in accordance
with this Clause.  The Agents in their capacity as paying agent and security
agent respectively shall have the benefit of all of the provisions of this
Agreement benefiting them in their capacity as paying agent and security agent
for the Banks, and all the powers and discretions conferred on trustees by the
Trustee Act 1925 (to the extent not inconsistent with this Agreement).  In
addition:-

 

11.3.1    the Security Agent (and any attorney, agent or delegate of the
Security Agent) may indemnify itself or himself out of the Trust Property
against all liabilities, costs, fees, damages, charges, losses and expenses
sustained or incurred by it or him in relation to the taking or holding of any
of the Trust Property or in connection with the exercise or purported exercise
of the rights, trusts, powers and discretions vested in the Security Agent or
any other such person by or pursuant to the Security Documents or in respect of
anything else done or omitted to be done in any way relating to the Security
Documents; and

 

11.3.2    the Banks acknowledge that the Security Agent shall be under no
obligation to insure any property nor to require any other person to insure any
property and shall not be responsible for any loss which may be suffered by any
person as a result of the lack or insufficiency of any insurance; and

 

11.3.3    the Security Agent and the Banks agree that the perpetuity period
applicable to the trusts declared by this Agreement shall be the period of
eighty years from the date of this Agreement.

 

11.4      Limitations on authority  Except with the prior written consent of
each of the Banks, neither Agent shall be entitled to :-

 

11.4.1    release or vary any security given for the Borrower’s obligations
under this Agreement; nor

 

167

--------------------------------------------------------------------------------


 

11.4.2    waive the payment of any sum of money payable by any of the Security
Parties under the Security Documents; nor

 

11.4.3    change the meaning of the expressions “the Instructing Group” or
“Margin” (except that the Agents shall be allowed in their absolute discretion
to negotiate and agree with the Borrower on any increase the amount of the
Margin); nor

 

11.4.4    exercise, or refrain from exercising, any discretion, or give or
withhold any consent, the exercise or giving of which is, by the terms of this
Agreement, expressly reserved to the Banks; nor

 

11.4.5    extend the due date for the payment of any sum of money payable by any
of the Security Parties under the Security Documents; nor

 

11.4.6    take or refrain from taking any step if the effect of such action or
inaction may lead to the increase of the obligations of a Bank under any of the
Security Documents; nor

 

11.4.7    agree to change the currency in which any sum is payable under the
Security Documents (other than in accordance with the terms of the Security
Documents); nor

 

11.4.8    agree to amend this Clause 11.4; nor

 

11.4.9    waive any material condition precedent.

 

11.5     Liability  Neither the Agents nor any of their directors, officers,
employees or agents shall be liable to the Banks for anything done or omitted to
be done by the Agents under or in connection with the Security Documents unless
as a result of the Agents’ gross negligence or wilful misconduct.

 

11.6     Acknowledgement  Each of the Banks acknowledges that:-

 

11.6.1    it has not relied on any representation made by the Agents or any of
the Agents’ directors, officers, employees or agents or by any other person
acting or purporting to act on behalf of the Agents to induce it to enter into
any of the Security Documents;

 

168

--------------------------------------------------------------------------------


 

11.6.2    it has made and will continue to make without reliance on the Agents,
and based on such documents and other evidence as it considers appropriate, its
own independent investigation of the financial condition and affairs of the
Security Parties in connection with the making and continuation of the Facility;

 

11.6.3    it has made its own appraisal of the creditworthiness of the Security
Parties;

 

11.6.4    the Agents shall not have any duty or responsibility at any time to
provide it with any credit or other information relating to any of the Security
Parties unless that information is received by the Agents pursuant to the
express terms of the Security Documents.

 

Each of the Banks agrees that it will not assert nor seek to assert against any
director, officer, employee or agent of the Agents or against any other person
acting or purporting to act on behalf of the Agents any claim which it might
have against them in respect of any of the matters referred to in this Clause.

 

11.7     Limitations on responsibility  The Agents shall have no responsibility
to any of the Security Parties or to the Banks on account of:-

 

11.7.1      the failure of a Bank or of any of the Security Parties to perform
any of their respective obligations under the Security Documents;

 

11.7.2      the financial condition of any of the Security Parties;

 

11.7.3      the completeness or accuracy of any statements, representations or
warranties made in or pursuant to any of the Security Documents, or in or
pursuant to any document delivered pursuant to or in connection with any of the
Security Documents;

 

11.7.4      the negotiation, execution, effectiveness, genuineness, validity,
enforceability, admissibility in evidence or sufficiency of any of the Security
Documents or of any document executed or delivered pursuant to or in connection
with any of the Security Documents.

 

11.8     The Agents’ rights  The Agents may:-

 

169

--------------------------------------------------------------------------------


 

11.8.1      assume that all representations or warranties made or deemed
repeated by any of the Security Parties in or pursuant to any of the Security
Documents are true and complete, unless, in their capacity as Agents, they have
acquired actual knowledge to the contrary; and

 

11.8.2      assume that no Event of Default or Potential Event of Default has
occurred unless, in their capacity as Agents, they have acquired actual
knowledge to the contrary; and

 

11.8.3      rely on any document or Communication believed by them to be
genuine; and

 

11.8.4      rely as to legal or other professional matters on opinions and
statements of any legal or other professional advisers selected or approved by
them; and

 

11.8.5      rely as to any factual matters which might reasonably be expected to
be within the knowledge of any of the Security Parties on a certificate signed
by or on behalf of that Security Party; and

 

11.8.6      refrain from exercising any right, power, discretion or remedy
unless and until instructed to exercise that right, power, discretion or remedy
and as to the manner of its exercise by the Banks (or, where applicable, by an
Instructing Group) and unless and until the Agents have received from the Banks
any payment which the Agents may require on account of, or any security which
the Agents may require for, any costs, claims, expenses (including legal and
other professional fees) and liabilities which they considers they may incur or
sustain in complying with those instructions.

 

11.9     The Agents’ duties  The Agents shall:-

 

11.9.1       if requested in writing to do so by a Bank, make enquiry and advise
the Banks as to the performance or observance of any of the provisions of the
Security Documents by any of the Security Parties or as to the existence of an
Event of Default; and

 

170

--------------------------------------------------------------------------------


 

11.9.2       inform the Banks promptly of any Event of Default of which the
Agents have actual knowledge.

 

11.10    No deemed knowledge  The Agents shall not be deemed to have actual
knowledge of the falsehood or incompleteness of any representation or warranty
made or deemed repeated by any of the Security Parties or actual knowledge of
the occurrence of any Event of Default or Potential Event of Default unless a
Bank or any of the Security Parties shall have given written notice thereof to
the Agents in their capacity as Agents.  Any information acquired by the Agents
other than specifically in their capacity as Agents shall not be deemed to be
information acquired by the Agents in their capacity as Agents.

 

11.11    Other business  The Agents may, without any liability to account to the
Banks, generally engage in any kind of banking or trust business with any of the
Security Parties or any of their respective subsidiaries or associated companies
or with a Bank as if they were not the Agents.

 

11.12    Indemnity  The Banks shall, promptly on the Agents’ request, reimburse
the Agents in their respective Proportionate Shares, for, and keep the Agents
fully indemnified in respect of:-

 

11.12.1     all amounts payable by the Borrower to the Agents pursuant to Clause
19 to the extent that those amounts are not paid by the Borrower;

 

11.12.2     all liabilities, damages, costs and claims sustained or incurred by
the Agents in connection with the Security Documents, or the performance of its
duties and obligations, or the exercise of its rights, powers, discretions or
remedies under or pursuant to any of the Security Documents; or in connection
with any action taken or omitted by the Agents under or pursuant to any of the
Security Documents, unless in any case those liabilities, damages, costs or
claims arise solely from the Agents’ wilful misconduct.

 

11.13    Employment of agents  In performing their duties and exercising its
rights, powers, discretions and remedies under or pursuant to the Security
Documents, the Agents shall be entitled to employ and pay agents to do anything
which the Agents are empowered to do under or pursuant to the Security Documents
(including the

 

171

--------------------------------------------------------------------------------


 

receipt of money and documents and the payment of money) and to act or refrain
from taking action in reliance on the opinion of, or advice or information
obtained from, any lawyer, banker, broker, accountant, valuer or any other
person believed by the Agents in good faith to be competent to give such
opinion, advice or information.

 

11.14    Distribution of payments  The Agents shall pay promptly to the order of
each of the Banks that Bank’s Proportionate Share of every sum of money received
by the Agents pursuant to the Security Documents or the Mortgagees’ Insurances
(with the exception of any amounts payable pursuant to Clause 8 and/or the Fee
Letter and any amounts which, by the terms of the Security Documents, are paid
to an Agent for the account of that Agent alone or specifically for the account
of one or more Banks) and until so paid such amount shall be held by the Agents
on trust absolutely for that Bank  PROVIDED ALWAYS that the Agents may set off
from any amounts owing under this Clause 11.14 sums owed to the Agents (and
remaining unpaid) under Clause 11.12.

 

11.15    Reimbursement  The Agents shall have no liability to pay any sum to a
Bank until they have themselves received payment of that sum.  If, however, the
Agents do pay any sum to a Bank on account of any amount prospectively due to
that Bank pursuant to Clause 11.14 before they have themselves received payment
of that amount, and the Agents do not in fact receive payment within five
Business Days after the date on which that payment was required to be made by
the terms of the Security Documents or the Mortgagees’ Insurances, each Bank
receiving any such payment will, on demand by the Agents, refund to the Agents
an amount equal to the amount received by it, together with an amount sufficient
to reimburse the Agents for any amount which the Agents may certify that they
have been required to pay by way of interest on money borrowed to fund the
amount in question during the period beginning on the date on which that amount
was required to be paid by the terms of the Security Documents or the
Mortgagees’ Insurances and ending on the date on which the Agents receive
reimbursement.

 

11.16    Redistribution of payments  Unless otherwise agreed between the Banks
and the Agents, if at any time a Bank receives or recovers by way of set-off,
the exercise of any lien or otherwise (other than from any assignee or
transferee of or sub-participant in that Bank’s Commitment), an amount greater
than that Bank’s

 

172

--------------------------------------------------------------------------------


 

Proportionate Share of any sum due from any of the Security Parties under the
Security Documents (the amount of the excess being referred to in this Clause as
the “Excess Amount”) then:-

 

11.16.1     that Bank shall promptly notify the Agents (which shall promptly
notify each other Bank);

 

11.16.2     that Bank shall pay to the Agents an amount equal to the Excess
Amount within ten days of its receipt or recovery of the Excess Amount; and

 

11.16.3     the Agents shall treat that payment as if it were a payment by the
Security Party in question on account of the sum owed to the Banks as aforesaid
and shall account to the Banks in respect of the Excess Amount in accordance
with the provisions of this Clause.

 

However, if a Bank has commenced any Proceedings to recover sums owing to it
under the Security Documents and, as a result of, or in connection with, those
Proceedings has received an Excess Amount, the Agents shall not distribute any
of that Excess Amount to any other Bank which had been notified of the
Proceedings and had the legal right to, but did not, join those Proceedings or
commence and diligently prosecute separate Proceedings to enforce its rights in
the same or another court.

 

11.17    Rescission of Excess Amount  If all or any part of any Excess Amount is
rescinded or must otherwise be restored to any of the Security Parties or to any
other third party, the Banks which have received any part of that Excess Amount
by way of distribution from the Agents pursuant to this Clause shall repay to
the Agents for the account of the Bank which originally received or recovered
the Excess Amount, the amount which shall be necessary to ensure that the Banks
share rateably in accordance with their Proportionate Shares in the amount of
the receipt or payment retained, together with interest on that amount at a rate
equivalent to that (if any) paid by the Bank receiving or recovering the Excess
Amount to the person to whom that Bank is liable to make payment in respect of
such amount, and Clause 11.16.3 shall apply only to the retained amount.

 

173

--------------------------------------------------------------------------------


 

11.18    Proceedings  Each of the Banks and the Agents shall notify one another
of the proposed commencement of any Proceedings under any of the Security
Documents prior to their commencement.

 

11.19    Instructions  Where the Agents are authorised or directed to act or
refrain from acting in accordance with the instructions of the Banks or of an
Instructing Group each of the Banks shall provide the Agents with instructions
within three Business Days of the Agents’ request (which request may be made
orally or in writing).  If a Bank does not provide the Agents with instructions
within that period, that Bank shall be bound by the decision of the Agents. 
Nothing in this Clause shall limit the right of the Agents to take, or refrain
from taking, any action without obtaining the instructions of the Banks or an
Instructing Group if the Agents in their discretion consider it necessary or
appropriate to take, or refrain from taking, such action in order to preserve
the rights of the Banks under or in connection with the Security Documents.  In
that event, the Agents will notify the Banks of the action taken by them as soon
as reasonably practicable, and the Banks agree to ratify any action taken by the
Agents pursuant to this Clause.

 

11.20    Communications  Any Communication under this Clause shall be given,
delivered, made or served, in the case of the Agents (in their capacity as
Paying Agent, Security Agent or as one of the Banks) and in the case of the
other Banks, at the address or fax number indicated in Schedule 1.

 

11.21    Payments  All amounts payable to a Bank under this Clause shall be paid
to such account at such bank as that Bank may from time to time direct in
writing to the Agents.

 

11.22    Retirement  Subject to a successor being appointed in accordance with
this Clause, the Paying Agent may retire as paying agent and the Security Agent
may resign as security trustee at any time without assigning any reason by
giving to the Borrower and the Banks notice of its intention to do so, in which
event the following shall apply:-

 

11.22.1     the Banks may within thirty days after the date of the relevant
Agent’s notice appoint a successor to act as paying agent and/or security
trustee or, if they fail to do so, that Agent may appoint any other bank or
financial institution as its successor;

 

174

--------------------------------------------------------------------------------


 

11.22.2     the resignation of an Agent shall take effect simultaneously with
the appointment of its successor on written notice of that appointment being
given to the Borrower and the Banks;

 

11.22.3     that Agent shall thereupon be discharged from all further
obligations as agent or security trustee as the case may be but shall remain
entitled to the benefit of the provisions of this Clause;

 

11.22.4     that Agent’s successor and each of the other parties to this
Agreement shall have the same rights and obligations amongst themselves as they
would have had if that successor had been a party to this Agreement.

 

11.23    No fiduciary relationship  Except as provided in Clauses 11.3 and
11.14, the Agents shall not have any fiduciary relationship with or be deemed to
be trustees of or for a Bank and nothing contained in any of the Security
Documents shall constitute a partnership between any two or more Banks or
between the Agents and any Bank.

 

11.24    The Agents as Banks  The expression “the Banks” when used in the
Security Documents includes each Agent in its capacity as one of the Banks.  The
Agents shall be entitled to exercise their rights, powers, discretions and
remedies under or pursuant to the Security Documents in their individual
capacity as one of the Banks in the same manner as any other Bank and as if it
were not also an Agent.

 

12       Covenants

 

The Borrower and the Owners covenant with the Banks and with the Paying Agent’s
in the following terms.

 

12.1     Negative covenants of the Borrower

 

The Borrower will not without the Paying Agent’s prior written consent permit
any change in the legal or beneficial ownership and control of the Owners from
that advised to the Paying Agent at the date of this Agreement.

 

12.2     Negative Covenants of the Owners

 

None of the Owners will without the Paying Agent’s prior written consent:-

 

175

--------------------------------------------------------------------------------


 

12.2.1      no sale of Vessels  sell or otherwise dispose of the Vessel owned by
it or any shares in that Vessel nor agree to do so, other than:-

 

(a)         a sale of FINNJET in accordance with the provisions of Clause 5.8;
or

 

(b)         a sale of any other Vessel in accordance with the provisions of
Clause 5.7; nor

 

12.2.2      no chartering after Event of Default  following the occurrence and
during the continuation of an Event of Default let its Vessel on charter or
renew or extend any charter or other contract of employment of its Vessel (nor
agree to do so); nor

 

12.2.3      no change in management  appoint anyone other than the Managers as
commercial or technical managers of the Vessels, nor terminate or materially
vary the arrangements for the commercial or technical management of the Vessels,
nor permit the Managers to sub-contract or delegate the commercial or technical
management of any Vessel to any third party; nor

 

12.2.4      no amendment to Bareboat Charters  agree to any amendment or
supplement to a Bareboat Charter which would or which might reasonably be
expected materially to diminish the rights of the Security Agent as assignee of
the Earnings and Charter Rights under the Bareboat Charter in question; nor

 

12.2.5      no disposals or third party rights  dispose of or create or permit
to arise or continue any Encumbrance or other third party right on or over all
or any part of its present or future assets or undertaking over which security
has been granted to Banks (or to the Security Agent on behalf of the Banks)
other than any Permitted Encumbrances existing from time to time; nor

 

12.2.6      no borrowings  (other than Silja Oyj Abp and Seawind Line AB and
other than in connection with any arrangements made between members of the Group
only) borrow any money or incur any obligations under leases other than with
respect to financings relating to FINNJET; nor

 

176

--------------------------------------------------------------------------------


 

12.2.7      no repayments  (other than Silja Oyj Abp and Seawind Line AB and
other than in connection with any arrangements made between members of the Group
only) repay any loans made to it other than with respect to financings relating
to FINNJET; nor

 

12.2.8      no substantial liabilities  (other than Silja Oyj Abp and Seawind
Line AB and other than in connection with any arrangements made between members
of the Group only) except in the ordinary course of business, incur any
liability to any third party which is in the opinion of the Paying Agent of a
substantial nature; nor

 

12.2.9      no loans or other financial commitments  (other than Silja Oyj Abp
and Seawind Line AB and other than in connection with any arrangements made
between members of the Group only) make any loan nor enter into any guarantee or
indemnity or otherwise voluntarily assume any actual or contingent liability in
respect of any obligation of any other person; nor

 

12.2.10     no dividends if an Event of Default has occurred and is continuing
or if an Event of Default would occur as a result of such action (other than
Silja Oyj Abp) pay any dividends or make any other distributions to shareholders
or make any intercompany loans or issue any new shares.

 

12.3     Positive covenants

 

12.3.1      Registration of Vessels The Owners undertake to maintain the
registration of the Vessels under the flags indicated in Schedule 3 for the
duration of the Facility Period or under Swedish flag or such other flag as the
Agents may approve, acting reasonably, provided always that upon any change of
flag, the relevant Owner delivers or procures the delivery to the Agents of a
second priority mortgage over the relevant Vessel in a form reasonably
acceptable to the Agents, together with a deed of covenants (if customary) and
an opinion satisfactory to the Agents in relation to the registration of the
Vessel and the new mortgage and such other matters as the Agents may reasonably
require.

 

12.3.2      Valuations  The Owners undertake to provide valuations of each of
the Vessels once in each year and upon the sale of any Vessel, from two

 

177

--------------------------------------------------------------------------------


 

Approved Brokers, one to be appointed by the Paying Agent and one to be
appointed by the Borrower and with such valuations being made on a charter free
basis.

 

12.3.3      Financial statements  The Borrower will supply to the Paying Agent,
without request, the consolidated annual financial statements of the Borrower
for each financial year of the Borrower ending during the Facility Period,
containing (amongst other things) the Borrower’s profit and loss account for,
and balance sheet at the end of, each such financial year, prepared in
accordance with generally accepted accounting principles and practices
applicable to companies incorporated in Bermuda consistently applied, and
audited by a well known and reputable firm of chartered accountants (or
equivalent), in each case within one hundred and twenty days of the end of the
financial year to which they relate.  The Borrower will also supply to the
Paying Agent, without request, the unaudited consolidated quarterly financial
statements of the Borrower for each quarter ending during the Facility Period,
as above, in each case within sixty days of the end of the quarter to which they
relate.

 

12.3.4      Other information  The Borrower will promptly supply to the Paying
Agent copies of all financial and other information and explanations as the
Paying Agent may from time to time require in connection with the operation of
the Vessels and the Borrower’s profit and liquidity, traffic statistics and cash
flows, and will procure that the Paying Agent be given the like information and
explanations relating to all other Security Parties.

 

12.3.5      Evidence of goodstanding  The Borrower will from time to time on the
request of the Paying Agent provide the Paying Agent with evidence in form and
substance satisfactory to the Paying Agent that the Security Parties and all
corporate shareholders of any of the Security Parties (other than the Borrower)
remain in good standing.

 

12.3.6      Evidence of current COFR  Without limiting the Borrower’s
obligations under Clause 12.3.4, if any Vessel trades in US waters, the Borrower
will from time to time on the request of the Paying Agent provide the Paying
Agent with such evidence as the Paying Agent may reasonably require

 

178

--------------------------------------------------------------------------------


 

that such Vessel has a valid and current Certificate of Financial Responsibility
pursuant to the United States Oil Pollution Act 1990.

 

12.3.7      Performance of the Bareboat Charters  Each of the Owners undertakes
to perform the Bareboat Charter (or other contract of employment for its Vessel)
to which it may at any time during the Facility Period be party, in accordance
with its terms.

 

12.3.8      ISM Code compliance  The Owners will:-

 

(a)       procure that each of the Vessels remains for the duration of the
Facility Period subject to a SMS;

 

(b)       maintain a valid and current SMC for each of the Vessels throughout
the Facility Period;

 

(c)       procure that each Company maintains a valid and current DOC throughout
the Facility Period;

 

(d)       immediately notify the Paying Agent in writing of any actual or
threatened withdrawal, suspension, cancellation or modification of the SMC of
any Vessel or of the DOC of any Company;

 

(e)       immediately notify the Paying Agent in writing of any “accident” or
“major non-conformity” with a cost implication of an amount of more than five
per centum (5%) of the insured value of the relevant Vessel, as each of those
terms is defined in the Guidelines on the Implementation of the International
Safety Management Code by Administrations adopted by the Assembly of the
International Maritime Organisation pursuant to Resolution A.788(19), and of the
steps being taken to remedy the situation; and

 

(f)       not without the prior written consent of the Paying Agent (which will
not be unreasonably withheld) change the identity of any Company.

 

12.3.9      Payment of tax  The Borrower and each of the Owners will file all
requisite tax returns and will pay all tax as shown to be due and payable

 

179

--------------------------------------------------------------------------------


 

on such returns or any of the assessments made against it (other than those
being contested in good faith).

 

12.3.10     Notification of Event of Default  The Borrower will immediately
notify the Paying Agent in writing of the occurrence of any Event of Default or
Potential Event of Default.

 

12.3.11     Financial covenants   The Borrower will:-

 

(a)       maintain a minimum Consolidated Tangible Net Worth of three hundred
million Dollars ($300,000,000);

 

(b)       maintain a maximum Consolidated Tangible Net Worth Ratio of 3.5:1;

 

(c)       maintain minimum Consolidated Cash Reserves of fifty million Dollars
($50,000,000) provided that in the event of any transaction or series of
transactions involving a change of control of any material assets of the
Borrower, at the request of the Borrower, the Agent may in its sole discretion
acting reasonably enter into good faith negotiations in order to reduce the
minimum amount of the Consolidated Cash Reserves to take into account the change
in circumstances brought about by the change of control of the assets; and

 

(d)       provide the Paying Agent, without request, with a compliance
certificate in relation to the above (in the form set out in Appendix C or such
other form as the Paying Agent may accept in its discretion) on a quarterly
basis concurrently with the delivery of its financial statements pursuant to
Clause 12.3.3 and in relation to Clause 12.3.11 (c) only upon the Paying Agent’s
request which may be made at any time after an occurrence of an Event of Default
or if the Paying Agent has reason to believe that the Borrower is in breach of
its covenants contained in this Clause 12.3.11.  The first compliance
certificate shall be provided by reference to the quarter ending 31
December 2003 and

 

180

--------------------------------------------------------------------------------


 

subsequent certificates will be provided at three month intervals thereafter or
as requested pursuant to this clause.

 

13       Earnings Accounts

 

13.1     Maintenance of accounts  The Owners shall maintain the Earnings
Accounts with Nordea Bank Finland plc and Svenska Handelsbanken AB (publ) for
the duration of the Facility Period.  The Earnings Account held with Nordea Bank
Finland plc shall be free of Encumbrances and rights of set off other than as
created by or pursuant to the Security Documents.  The Borrower undertakes to
use its best efforts to procure that the Earnings Account held with Svenska
Handelsbanken AB (publ) shall also become free of Encumbrances and rights of set
off other than as created by or pursuant to the Security Documents as soon as
reasonably practicable.

 

13.2     Earnings  The Owners shall procure that there is credited to the
Earnings Accounts all Earnings (after deduction only of Operating Expenses) and
any Requisition Compensation in accordance with the Earnings Assignments.

 

13.3     Relocation of Earnings Accounts  At any time following the occurrence
and during the continuation of an Event of Default, the Paying Agent may without
the consent of the Borrower relocate the Earnings Accounts to any other branch
of the Paying Agent, without prejudice to the continued application of this
Clause and the rights of the Banks under or pursuant to the Security Documents.

 

14       Events Of Default

 

14.1     The Paying Agent’s rights  If any of the events set out in Clause 14.2
occurs, the Paying Agent may (and, if instructed to do so by an Instructing
Group, shall) by notice to the Borrower declare the Banks to be under no further
obligation to the Borrower under or pursuant to this Agreement and may (and, if
instructed to do so by an Instructing Group, shall) declare all or any part of
the Indebtedness (including such unpaid interest as shall have accrued) to be
immediately payable, in which event the Indebtedness (or the part of the
Indebtedness referred to in the Paying Agent’s notice) shall immediately become
due and payable without any further demand or notice of any kind.

 

14.2     Events of Default  The events referred to in Clause 14.1 are:-

 

181

--------------------------------------------------------------------------------


 

14.2.1      payment default  if the Borrower defaults in the payment of any part
of the Indebtedness within three (3) Business Days of it becoming due; or

 

14.2.2      other default  if any of the Security Parties fails to observe or
perform any of the covenants, conditions, undertakings, agreements or
obligations on its part contained in any of the Security Documents or shall in
any other way be in breach of or do or cause to be done any act repudiating or
evidencing an intention to repudiate any of the Security Documents and such
default (if, in the reasonable opinion of the Agents, capable of remedy) is not
remedied within fifteen (15) days after notice from the Agents thereof; or

 

14.2.3      misrepresentation or breach of warranty  if any representation or
warranty made or repeated, or any other information given, by any of the
Security Parties to the Banks or to the Agents in or leading up to or during the
currency of any of the Security Documents, or in or pursuant to any notice or
other document delivered to the Agents under or pursuant to any of the Security
Documents, is false or incorrect or misleading in any respect which the Agents
in their discretion consider to be material and (unless in the reasonable
opinion of the Agents it is incapable of remedy) action has not been taken by
the Borrower to ensure that such representation or warranty is rendered correct
within fifteen (15) days after notice from the Agents thereof; or

 

14.2.4      execution  if a distress or execution or other process of a court or
authority is levied on any of the property of any of the Security Parties before
or after final judgment or by order of any competent court or authority for an
amount in excess of five million euro (e5,000,000) or its equivalent in any
other currency and is not satisfied, removed or discharged within twenty (20)
days of levy; or

 

14.2.5      insolvency events  if any of the Security Parties:-

 

(a)       resolves to appoint, or applies for, or consents to, the appointment
of a receiver, administrative receiver, trustee, administrator or liquidator of
itself or of all or any substantial part of its assets; or

 

182

--------------------------------------------------------------------------------


 

(b)       is unable or admits its inability to pay its debts as they fall due;
or

 

(c)       makes a general assignment for the benefit of creditors or enters into
a moratorium on payment of any of its indebtedness; or

 

(d)       ceases trading or threatens to cease trading; or

 

(e)       has appointed an Inspector under the Companies Act 1985 or any
statutory provision which the Agents in their discretion consider analogous
thereto; or

 

14.2.6      insolvency proceedings  if any proceedings are commenced or
threatened, or any order or judgment is given by any court, for the bankruptcy,
liquidation, winding up, administration or re-organisation of any of the
Security Parties or for the appointment of a receiver, administrative receiver,
administrator, liquidator or trustee of any of the Security Parties or of all or
any substantial part of the assets of any of the Security Parties, or if any
person appoints or purports to appoint such receiver, administrative receiver,
administrator, liquidator or trustee; or

 

14.2.7      impossibility or illegality  if any event occurs which would, or
would with the passage of time, render performance of any of the Security
Documents by any of the Security Parties impossible, unlawful or unenforceable
by the Banks or the Agents; or

 

14.2.8      conditions subsequent  if any of the conditions set out in Clause
3.2 is not satisfied within the time reasonably required by the Paying Agent; or

 

14.2.9      revocation or modification of consents etc.  if any consent,
licence, approval, authorisation, filing, registration or other requirement of
any governmental, judicial or other public body or authority which is now, or
which at any time during the Facility Period becomes, necessary to enable any of
the Security Parties to comply with any of their obligations in or pursuant to
any of the Security Documents is not obtained or is revoked, suspended,
withdrawn or withheld, or is modified in a manner which the Agents consider is,
or may be, prejudicial to the interests of the Banks or ceases to remain in full
force and effect; or

 

183

--------------------------------------------------------------------------------


 

14.2.10     curtailment of business  if the business of any of the Security
Parties is wholly or partially curtailed or suspended by any intervention by or
under authority of any government, or if all or a substantial part of the
undertaking, property or assets of any of the Security Parties is seized,
nationalised, expropriated or compulsorily acquired by or under authority of any
government; or

 

14.2.11     loss of Vessel  if any Vessel or any other vessel which may from
time to time be mortgaged to the Banks (or to the Security Agent on their
behalf) as security for the repayment of all or any part of the Indebtedness is
destroyed, abandoned, confiscated, forfeited, condemned as prize or becomes a
Total Loss, except that a Total Loss shall not be an Event of Default if:-

 

(a)       the Vessel or other vessel is insured in accordance with the Security
Documents; and

 

(b)       no insurer has refused to meet or has disputed the claim for Total
Loss and it is not apparent to the Agents in their discretion that any such
refusal or dispute is likely to occur; and

 

(c)       payment of all insurance proceeds in respect of the Total Loss is made
in full to the Agents on behalf of the Banks within one hundred and fifty days
of the occurrence of the casualty giving rise to the Total Loss in question

 

PROVIDED THAT no Event of Default shall arise under this Clause 14.2.12 if
either (a) the Borrower pays to the Paying Agent within thirty (30) days of the
relevant date a sum equal to the insured value of the relevant Vessel or (b) the
Borrower provides the Security Agent within thirty (30) days of the relevant
date with alternative security in form and substance satisfactory to the Agents.

 

14.2.12     acceleration of other indebtedness  if any other indebtedness or
obligation for Borrowed Money (in excess of two million euros (€2,000,000) in
respect of the Borrower, Silja Holdings Limited or Silja Oyj Abp) of any of the
Security Parties becomes due or capable of being

 

184

--------------------------------------------------------------------------------


 

declared due prior to its stated maturity by reason of default on the part of
that Security Party, or is not repaid or satisfied at maturity; or

 

14.2.13     reduction of capital  if any of the Security Parties reduces its
authorised or issued or subscribed capital; or

 

14.2.14     challenge to registration  if the registration of any Vessel or any
Mortgage is contested or becomes void or voidable or liable to cancellation or
termination, or if the validity or priority of any Mortgage is contested
PROVIDED ALWAYS that if such circumstances occur in relation to a Vessel other
than “SILJA SYMPHONY” or “SILJA SERENADE” then it shall only constitute an Event
of Default if, within fifteen (15) days of a notice from the Agents, the
Borrower shall fail to make a prepayment in an amount equal to the Required Sale
Prepayment Amount of the relevant Vessel or charge in favour of the Security
Agent (with second priority) an equal amount as security for the Indebtedness
(with second priority), or (at the sole discretion of the Agents) grant
alternative security to the Security Agent in a form and on terms acceptable to
the Agents; or

 

14.2.15     notice of termination  if any of the Owners gives notice to the
Agents to determine its obligations under the Owners’ Guarantee; or

 

14.2.16     war  if the country of registration of any Vessel becomes involved
in war (whether or not declared) or civil war or is occupied by any other power
and the Agents in their discretion consider that, as a result, the security
conferred by the Security Documents is materially prejudiced  PROVIDED ALWAYS
that if such circumstances occur in relation to a Vessel other than “SILJA
SYMPHONY” or “SILJA SERENADE” then it shall only constitute an Event of Default
if, within fifteen (15) days of a notice from the Agents, the Borrower shall
fail to make a prepayment in an amount equal to the Required Sale Prepayment
Amount of the relevant Vessel or charge in favour of the Security Agent (with
second priority) an equal amount as security for the Indebtedness, or (at the
sole discretion of the Agents) grant alternative security to the Security Agent
in a form and on terms acceptable to the Agents; or

 

185

--------------------------------------------------------------------------------


 

14.2.17     notice of termination  if any of the Owners gives notice to the
Agents to determine its obligations under the Owners’ Guarantee; or

 

14.2.18     material adverse change etc.  if there occurs any material adverse
change in the business, assets or financial condition of any of the Security
Parties from that pertaining at the date of this Agreement which may reasonably
be considered to affect the ability of such Security Party to comply with its
obligations under any one or more of the Security Documents; or

 

14.2.19     change in ownership or control if there is a change in the legal or
beneficial ownership of the Security Parties (other than the Borrower) or any
change in the control of the Borrower; or

 

14.2.20     NYSE Listing  if the Borrower ceases to be listed on the New York
Stock Exchange; or

 

14.2.21     analogous events  if any event which (in the opinion of the Agents)
is analogous to any of the events set out in Clauses 14.2.5 or 14.2.6 above
shall occur.

 

15       Set-Off And Lien

 

15.1     Set-off  The Borrower and each Owner irrevocably authorises the Agents
and the Banks at any time after all or any part of the Indebtedness shall have
become due and payable to set off without notice any liability of the Borrower
to any of the Banks or to the Agents (whether present or future, actual or
contingent, and irrespective of the branch or office, currency or place of
payment) against any credit balance from time to time standing on any account of
the Borrower or an Owner (whether current or otherwise and whether or not
subject to notice) with any branch of the Agents or of any Bank in or towards
satisfaction of the Indebtedness and, in the name of the Agents or that Bank or
the Borrower or an Owner, to do all acts (including, without limitation,
converting or exchanging any currency) and execute all documents which may be
required to effect such application.

 

15.2     Application  The Borrower and the Owners irrevocably authorise the
Agents to apply all sums which the Agents may receive:-

 

186

--------------------------------------------------------------------------------


 

15.2.1      pursuant to a sale or other disposition of a Vessel or any right,
title or interest in a Vessel; or

 

15.2.2      by way of payment to the Agents of any sum in respect of the
Insurances, Earnings, Requisition Compensation or Charter Rights of a Vessel; or

 

15.2.3      otherwise arising under or in connection with any of the Security
Documents

 

in or towards satisfaction, or by way of retention on account, of the
Indebtedness, in such manner as is set out in the Deed of Coordination.

 

16       Assignment and Sub-Participation

 

16.1     Right to assign  Each of the Banks may assign or transfer any of its
rights and/or obligations under or pursuant to this Agreement to any other
branch of that Bank or to any other Bank without the prior written consent of
the Borrower or the Owners or to any other bank or financial institution with
the prior written consent of the Borrower and the Owners (such consent not to be
unreasonably withheld), and may grant sub-participations in all or any part of
its Commitment provided it has first obtained the written consent of the
Borrower and the Owners (which shall not be unreasonably withheld) which consent
shall not be required if an Event of Default has occurred and is continuing. 
The Borrower may not assign any of its rights hereunder.

 

16.2     Borrower’s co-operation  Subject always to Clause 16.1, the Borrower
and the Owners will co-operate fully with the Banks in connection with any
assignment, transfer or sub-participation; will execute and procure the
execution of such documents as the Banks may require in connection therewith;
irrevocably authorise the Agents to sign any Transfer Certificate on their
behalf; and irrevocably authorise the Agents and the Banks to disclose to any
proposed assignee, transferee or sub-participant (whether before or after any
assignment, transfer or sub-participation and whether or not any assignment,
transfer or sub-participation shall take place) all information relating to the
Security Parties, the Facility or the Security Documents which the Agents or the
Bank may in their discretion consider necessary or desirable.

 

187

--------------------------------------------------------------------------------


 

16.3     Rights of assignee  Any assignee, transferee or sub-participant of a
Bank shall (unless limited by the express terms of the assignment, transfer or
sub-participation) take the full benefit of every provision of the Security
Documents benefiting that Bank.

 

16.4     Transfer Certificates If any Bank wishes to transfer any of its rights
and/or obligations under or pursuant to this Agreement, it may do so by
delivering to the Paying Agent a duly completed Transfer Certificate, in which
event on the Transfer Date:-

 

16.4.1      to the extent that that Bank seeks to transfer its rights and/or
obligations, the Borrower (on the one hand) and the Bank in question (on the
other) shall be released from all further obligations towards the other(s);

 

16.4.2      the Borrower (on the one hand) and the Transferee (on the other)
shall assume obligations towards the other(s) identical to those released
pursuant to Clause 16.4.1;

 

16.4.3      the Agents, each of the Banks and the Transferee shall have the same
rights and obligations between themselves as they would have had if the
Transferee had been an original party to this Agreement as a Bank; and

 

16.4.4      the Transferee shall pay to the Paying Agent for its own account a
transfer fee of two thousand five hundred euro (e2,500).

 

Each Bank irrevocably authorises the Security Agent to sign on its behalf any
Transfer Certificate relating to the transfer of any of the rights and/or
obligations of any other Bank.

 

16.5     Security Documents Unless otherwise expressly provided in any Security
Document or otherwise expressly agreed between a Bank and any proposed
Transferee and notified by that Bank to the Agents on or before the relevant
Transfer Date, there shall automatically be assigned to the Transferee with any
transfer of a Bank’s rights and/or obligations under or pursuant to this
Agreement the rights of that Bank under or pursuant to the Security Documents
(other than this Agreement) which relate to the portion of the Bank’s rights
and/or obligations transferred by the relevant Transfer Certificate.

 

188

--------------------------------------------------------------------------------


 

17       Payments, Mandatory Prepayment, Reserve Requirements and Illegality

 

17.1     Payments  All amounts payable by the Borrower under or pursuant to any
of the Security Documents shall be paid to such accounts at such banks as the
Paying Agent may from time to time direct to the Borrower, and (unless payable
in any other Currency of Account) shall be paid in euro in same day funds (or
such funds as are required for settlement of international payments for
immediate value).  Payments shall be deemed to have been received by the Paying
Agent on the date on which the Paying Agent receives authenticated advice of
receipt, unless that advice is received by the Paying Agent on a day other than
a Business Day or at a time of day (whether on a Business Day or not) when the
Paying Agent in its discretion considers that it is impossible or impracticable
for the Paying Agent to utilise the amount received for value that same day, in
which event the payment in question shall be deemed to have been received by the
Paying Agent on the Business Day next following the date of receipt of advice by
the Paying Agent.

 

17.2     No deductions or withholdings  All payments (whether of principal or
interest or otherwise) to be made by the Borrower pursuant to the Security
Documents shall, subject only to Clause 17.3, be made free and clear of and
without deduction for or on account of any Taxes or other deductions,
withholdings, restrictions, conditions or counterclaims of any nature.

 

17.3     Grossing-up  If at any time any law requires (or is interpreted to
require) the Borrower to make any deduction or withholding from any payment, or
to change the rate or manner in which any required deduction or withholding is
made, the Borrower will promptly notify the Paying Agent and, simultaneously
with making that payment, will pay to the Paying Agent whatever additional
amount (after taking into account any additional Taxes on, or deductions or
withholdings from, or restrictions or conditions on, that additional amount) is
necessary to ensure that, after making the deduction or withholding, the Paying
Agent and the Banks receive a net sum equal to the sum which they would have
received had no deduction or withholding been made.

 

17.4     Evidence of deductions  If at any time the Borrower is required by law
to make any deduction or withholding from any payment to be made by it pursuant
to any of the Security Documents, the Borrower will pay the amount required to
be deducted or withheld to the relevant authority within the time allowed under
the applicable

 

189

--------------------------------------------------------------------------------


 

law and will, no later than thirty days after making that payment, deliver to
the Paying Agent an original receipt issued by the relevant authority, or other
evidence acceptable to the Paying Agent, evidencing the payment to that
authority of all amounts required to be deducted or withheld.

 

17.5     Rebate  If the Borrower makes any deduction or withholding from any
payment under or pursuant to any of the Security Documents, and any Bank or the
Paying Agent subsequently receives a refund or allowance from any tax authority
which that Bank or the Paying Agent identifies as being referable to that
deduction or withholding, the Paying Agent or the Bank in question shall, as
soon as reasonably practicable, pay to the Borrower an amount equal to the
amount of the refund or allowance received, if and to the extent that it may do
so without prejudicing its right to retain that refund or allowance and without
putting itself in any worse financial position than that in which it would have
been had the deduction or withholding not been required to have been made. 
Nothing in this Clause shall be interpreted as imposing any obligation on the
Paying Agent or any Bank to apply for any refund or allowance nor as restricting
in any way the manner in which the Paying Agent and the Banks, organise their
tax affairs, nor as imposing on the Paying Agent or on any Bank any obligation
to disclose to the Borrower any information regarding its tax affairs or tax
computations.

 

17.6     Adjustment of due dates  If any payment or transfer of funds to be made
under any of the Security Documents, other than a payment of interest on the
Facility shall be due on a day which is not a Business Day, that payment shall
be made on the next succeeding Business Day (unless the next succeeding Business
Day falls in the next calendar month in which event the payment shall be made on
the next preceding Business Day).  Any such variation of time shall be taken
into account in computing any interest in respect of that payment.

 

17.7     Change in law  If, by reason of the introduction of any law, or any
change in any law, or the interpretation or administration of any law, or in
compliance with any request or requirement from any central bank or any fiscal,
monetary or other authority:-

 

17.7.1      any Bank or the Paying Agent (or the holding company of any Bank or
the Paying Agent) shall be subject to any Tax with respect to payments of all or
any part of the Indebtedness; or

 

190

--------------------------------------------------------------------------------


 

17.7.2      the basis of Taxation of payments to any Bank or to the Paying Agent
in respect of all or any part of the Indebtedness shall be changed; or

 

17.7.3      any reserve requirements shall be imposed, modified or deemed
applicable against assets held by or deposits in or for the account of or loans
by any branch of any Bank except to the extent included in the Mandatory Cost;
or

 

17.7.4      the manner in which any Bank or the Paying Agent allocates capital
resources to its obligations under this Agreement or any ratio (whether cash,
capital adequacy, liquidity or otherwise) which any Bank or the Paying Agent is
required or requested to maintain shall be affected; or

 

17.7.5      there is imposed on any Bank or on the Paying Agent (or on the
holding company of any Bank or the Paying Agent) any other condition in relation
to the Indebtedness or the Security Documents;

 

and the result of any of the above shall be to increase the cost to any Bank (or
to the holding company of any Bank) of that Bank making or maintaining its
Commitment, or to cause any Bank to suffer (in its opinion) a material reduction
in the rate of return on its overall capital below the level which it reasonably
anticipated at the date of this Agreement and which it would have been able to
achieve but for its entering into this Agreement and/or performing its
obligations under this Agreement, the Bank affected shall notify the Paying
Agent and the Borrower shall from time to time pay to the Paying Agent on demand
for the account of the Bank affected the amount which shall compensate that Bank
or the Paying Agent (or the relevant holding company) for such additional cost
or reduced return.  A certificate signed by an authorised signatory of the
Paying Agent or of the Bank affected setting out the amount of that payment and
the basis of its calculation shall be submitted to the Borrower and shall be
conclusive evidence of such amount save for manifest error or on any question of
law.

 

17.8     Illegality Notwithstanding anything contained in the Security
Documents, the obligations of the Banks to advance or maintain the Facility
shall terminate in the event that a change in any law or in the interpretation
of any law by any authority charged with its administration shall make it
unlawful for any Bank to advance or maintain its Commitment.  In that event the
Bank affected shall notify the Paying

 

191

--------------------------------------------------------------------------------


 

Agent and the Paying Agent shall, by written notice to the Borrower, declare
that Bank’s obligations to be immediately terminated.  If all or any part of the
Facility shall have been advanced by such Bank to the Borrower, that portion of
the Indebtedness (including all accrued interest) shall be prepaid within thirty
days from the date of such notice.  Clause 5.3 shall apply to that prepayment if
it is made on a day other than the last day of an Interest Period.

 

17.9     Changes in market circumstances  If at any time a Bank determines
(which determination shall be final and conclusive and binding on the Borrower)
that, by reason of changes affecting the London Interbank market, adequate and
fair means do not exist for ascertaining the rate of interest on the Facility
pursuant to this Agreement:-

 

17.9.1      that Bank shall give notice to the Paying Agent and the Paying Agent
shall give notice to the Borrower of the occurrence of such event; and

 

17.9.2      the Paying Agent shall as soon as reasonably practicable certify to
the Borrower in writing the effective cost to such Bank of maintaining the
Facility for such further period as shall be selected by such Bank and the rate
of interest payable by the Borrower for that period; or, if that is not
acceptable to the Borrower,

 

17.9.3      the Paying Agent on behalf of the affected Bank will negotiate with
the Borrower in good faith with a view to modifying this Agreement to provide a
substitute basis for the Facility which is financially a substantial equivalent
to the basis provided for in this Agreement.

 

If, within thirty days of the giving of the notice referred to in Clause 17.9.1,
the Borrower and the Paying Agent fail to agree in writing on a substitute basis
for the Facility, the Borrower will immediately prepay the relevant portion of
the Indebtedness.  Clause 5.3 shall apply to that prepayment if it is made on a
day other than the last day of an Interest Period.

 

17.10    Non-availability of currency  If a Bank is for any reason unable to
obtain euro in the London Interbank market and is, as a result, or as a result
of any other contingency affecting the London Interbank market, unable to
advance or maintain its Commitment in euro, that Bank shall give notice to the
Paying Agent and the

 

192

--------------------------------------------------------------------------------


 

Paying Agent shall give notice to the Borrower and such Bank’s obligations to
make the Facility available shall immediately cease.  In that event, if all or
any part of the Facility shall have been advanced by the Banks to the Borrower,
the Paying Agent on behalf of the Banks will negotiate with the Borrower in good
faith with a view to establishing a mutually acceptable basis for funding the
relevant portion of the Facility from an alternative source.  If the Paying
Agent and the Borrower have failed to agree in writing on a basis for funding
the Facility from an alternative source by 11.00 a.m. on the second Business Day
prior to the end of the then current Interest Period, the Borrower will (without
prejudice to its other obligations under or pursuant to this Agreement,
including, without limitation, its obligation to pay interest on the Facility,
arising on the expiry of the then current Interest Period) prepay the relevant
portion of the Indebtedness to the Paying Agent on behalf of the Banks on the
expiry of the then current Interest Period.

 

18       Communications

 

18.1     Method  Except for Communications pursuant to Clause 11, which shall be
made or given in accordance with Clause 11.20, any Communication may be given,
delivered, made or served (as the case may be) under or in relation to this
Agreement by letter or fax and shall be in the English language and sent
addressed:-

 

18.1.1      in the case of the Banks or the Agents to the communications details
of the Agents set out in Schedule 1;

 

18.1.2      in the case of the Borrower or the Owners to the Communications
Address;

 

or to such other address or fax number as the Banks, the Agents, the Owners or
the Borrower may designate for themselves by written notice to the others.

 

18.2     Timing  A Communication shall be deemed to have been duly given,
delivered, made or served to or on, and received by, the Borrower:-

 

18.2.1      in the case of a fax when the sender receives one or more
transmission reports showing the whole of the Communication to have been
transmitted to the correct fax number;

 

193

--------------------------------------------------------------------------------


 

18.2.2      if delivered to an officer of the Borrower or left at the
Communications Address at the time of delivery or leaving; or

 

18.2.3      if posted, at 9.00 a.m. on the Business Day after posting by prepaid
first class post.

 

A Communication shall only be deemed to have been duly given, delivered, made or
served to or on, and received by, the Banks or the Agents on actual receipt of
the whole of that Communication by the Agents.

 

18.3     Indemnity  The Borrower shall indemnify the Agents and each of the
Banks against any cost, claim, liability, loss or expense (including legal fees
and any Value Added Tax or any similar or replacement tax (if applicable)) which
the Agents or any of the Banks may sustain or incur as a consequence of any
Communication sent by or on behalf of the Borrower by fax not being received by
its intended recipient, or being received incomplete, or by reason of any
Communication purportedly having been sent by or on behalf of the Borrower
having been sent fraudulently.

 

19       General Indemnities

 

19.1     Currency  In the event of an Agent or a Bank receiving or recovering
any amount payable under any of the Security Documents in a currency other than
the Currency of Account, and if the amount received or recovered is insufficient
when converted into the Currency of Account at the date of receipt to satisfy in
full the amount due, the Borrower shall, on the Paying Agent’s written demand,
pay to the Paying Agent such further amount in the Currency of Account as is
sufficient to satisfy in full the amount due and that further amount shall be
due to the Paying Agent on behalf of the Banks as a separate debt under this
Agreement.

 

19.2     Costs and expenses  The Borrower will, within fourteen days of the
Security Agent’s written demand, reimburse the Security Agent (on behalf of
itself and the Banks) for all costs and expenses (including Value Added Tax or
any similar or replacement tax if applicable) of and incidental to:-

 

19.2.1      the negotiation, preparation, execution and registration of the
Security Documents (whether or not any of the Security Documents are actually

 

194

--------------------------------------------------------------------------------


 

executed or registered and whether or not all or any part of the Facility is
advanced);

 

19.2.2      any amendments, addenda or supplements to any of the Security
Documents (whether or not completed);

 

19.2.3      any other documents which may at any time be required by any Bank or
by the Security Agent to give effect to any of the Security Documents or which
any Bank or the Security Agent is entitled to call for or obtain pursuant to any
of the Security Documents (including, without limitation, all premiums and other
sums from time to time payable by the Security Agent in relation to the
Mortgagees’ Insurances); and

 

19.2.4      the exercise of the rights, powers, discretions and remedies of the
Banks and/or the Security Agent under or pursuant to the Security Documents.

 

19.3     Events of Default  The Borrower shall indemnify the Banks and the
Agents from time to time on demand against all losses and costs incurred or
sustained by any Bank or by the Agents as a consequence of any Event of Default,
including (without limitation) any Break Costs.

 

19.4     Funding costs  The Borrower shall indemnify the Banks and the Paying
Agent from time to time on demand against all losses and costs incurred or
sustained by any Bank or by the Paying Agent if, for any reason, the Drawing is
not advanced to the Borrower after the Drawdown Notice has been given to the
Paying Agent, or is advanced on a date other than that requested in the Drawdown
Notice (unless, in either case, as a result of any default by the Paying Agent
or by any of the Banks) including (without limitation) any Break Costs.

 

19.5     Protection and enforcement  The Borrower shall indemnify the Banks and
the Agents from time to time on demand against all losses, costs and liabilities
which any Bank or either Agent may from time to time sustain, incur or become
liable for in or about the protection, maintenance or enforcement of the rights
conferred on the Banks and/or the Agents by the Security Documents or in or
about the exercise or purported exercise by the Banks and/or the Agents of any
of the rights, powers, discretions or remedies vested in them under or arising
out of the Security Documents, including (without limitation) any losses, costs
and liabilities which

 

195

--------------------------------------------------------------------------------


 

any Bank or either Agent may from time to time sustain, incur or become liable
for by reason of the Banks or the Agents being mortgagees of any Vessel and/or a
lender to the Borrower, or by reason of any Bank or either Agent being deemed by
any court or authority to be an operator or controller, or in any way concerned
in the operation or control, of any Vessel.

 

19.6     Liabilities of Banks and Agents  The Borrower will from time to time
reimburse the Banks and the Agents on demand for all sums which any Bank or the
Agents may pay or become actually or contingently liable for on account of the
Borrower or in connection with any Vessel (whether alone or jointly or jointly
and severally with any other person) including (without limitation) all sums
which any Bank or either Agent may pay or guarantees which any Bank or either
Agent may give in respect of the Insurances, any expenses incurred by any Bank
or by either Agent in connection with the maintenance or repair of any Vessel or
in discharging any lien, bond or other claim relating in any way to any Vessel,
and any sums which any Bank or either Agent may pay or guarantees which they may
give to procure the release of any Vessel from arrest or detention.

 

19.7     Taxes  The Borrower shall pay all Taxes to which all or any part of the
Indebtedness or any of the Security Documents may be at any time subject and
shall indemnify the Agents and the Banks on demand against all liabilities,
costs, claims and expenses resulting from any omission to pay or delay in paying
any such Taxes.

 

20       Miscellaneous

 

20.1     Waivers  No failure or delay on the part of either Agent or of a Bank
in exercising any right, power, discretion or remedy under or pursuant to any of
the Security Documents, nor any actual or alleged course of dealing between the
Agents or any Bank and the Borrower, shall operate as a waiver of, or
acquiescence in, any default on the part of any Security Party, unless expressly
agreed to do so in writing by the Agents, nor shall any single or partial
exercise by either Agent or a Bank of any right, power, discretion or remedy
preclude any other or further exercise of that right, power, discretion or
remedy, or the exercise by either Agent or a Bank of any other right, power,
discretion or remedy.

 

196

--------------------------------------------------------------------------------


 

20.2     No oral variations  No variation or amendment of any of the Security
Documents shall be valid unless in writing and signed on behalf of the Banks and
the Agents.

 

20.3     Severability  If at any time any provision of any of the Security
Documents is invalid, illegal or unenforceable in any respect that provision
shall be severed from the remainder and the validity, legality and
enforceability of the remaining provisions shall not be affected or impaired in
any way.

 

20.4     Successors etc.  The Security Documents shall be binding on the
Security Parties and on their successors and permitted transferees and
assignees, and shall inure to the benefit of the Banks and the Agents and their
respective successors, transferees and assignees.  The Borrower may not assign
nor transfer any of its rights under or pursuant to any of the Security
Documents without the prior written consent of the Agents.

 

20.5     Further assurance  If any provision of the Security Documents shall be
invalid or unenforceable in whole or in part by reason of any present or future
law or any decision of any court, or if the documents at any time held by the
Banks or by the Agents on their behalf are considered by the Banks for any
reason insufficient to carry out the terms of this Agreement, then from time to
time the Borrower will promptly, on demand by the Agents, execute or procure the
execution of such further documents as in the opinion of the Banks are necessary
to provide adequate security for the repayment of the Indebtedness.

 

20.6     Other arrangements  The Banks and the Agents may, without prejudice to
their rights under or pursuant to the Security Documents, at any time and from
time to time, on such terms and conditions as they may in their discretion
determine, and without notice to the Borrower, grant time or other indulgence
to, or compound with, any other person liable (actually or contingently) to the
Banks and/or the Agents in respect of all or any part of the Indebtedness, and
may release or renew negotiable instruments and take and release securities and
hold funds on realisation or suspense account without affecting the liabilities
of the Borrower or the rights of the Banks and the Agents under or pursuant to
the Security Documents.

 

20.7     Advisers  The Borrower irrevocably authorises the Agents, at any time
and from time to time during the Facility Period, to consult insurance advisers
on any matters relating to the Insurances, including, without limitation, the
collection of insurance

 

197

--------------------------------------------------------------------------------


 

claims, and from time to time to consult or retain advisers or consultants to
monitor or advise on any other claims relating to the Vessels.  The Borrower and
the Owners will provide such advisers and consultants with all information and
documents which they may from time to time require and will reimburse the Agents
on demand for all costs and expenses incurred by the Agents in connection with
the consultation or retention of such advisers or consultants.

 

20.8     Delegation  The Banks and the Agents may at any time and from time to
time delegate to any person any of their rights, powers, discretions and
remedies pursuant to the Security Documents on such terms as they may consider
appropriate (including the power to sub-delegate).

 

20.9     Rights etc. cumulative  Every right, power, discretion and remedy
conferred on the Banks and/or the Agents under or pursuant to the Security
Documents shall be cumulative and in addition to every other right, power,
discretion or remedy to which they may at any time be entitled by law or in
equity.  The Banks and the Agents may exercise each of their rights, powers,
discretions and remedies as often and in such order as they deem appropriate. 
The exercise or the beginning of the exercise of any right, power, discretion or
remedy shall not be interpreted as a waiver of the right to exercise that or any
other right, power, discretion or remedy either simultaneously or subsequently.

 

20.10    No enquiry  The Banks and the Agents shall not be concerned to enquire
into the powers of the Security Parties or of any person purporting to act on
behalf of any of the Security Parties, even if any of the Security Parties or
any such person shall have acted in excess of their powers or if their actions
shall have been irregular, defective or informal, whether or not any Bank or
either Agent had notice thereof.

 

20.11    Continuing security  The security constituted by the Security Documents
shall be continuing and shall not be satisfied by any intermediate payment or
satisfaction until the Indebtedness shall have been repaid in full and neither
the Banks nor the Agents shall be under any further actual or contingent
liability to any third party in relation to the Vessels, the Insurances,
Earnings, Requisition Compensation or Charter Rights or any other matter
referred to in the Security Documents.

 

20.12    Security cumulative  The security constituted by the Security Documents
shall be in addition to any other security now or in the future held by the
Banks or by the

 

198

--------------------------------------------------------------------------------


 

Agents for or in respect of all or any part of the Indebtedness, and shall not
merge with or prejudice or be prejudiced by any such security or any other
contractual or legal rights of the Banks or the Agents, nor affected by any
irregularity, defect or informality, or by any release, exchange or variation of
any such security.  Section 93 of the Law of Property Act 1925 and all
provisions which the Agents consider analogous thereto under the law of any
other relevant jurisdiction shall not apply to the security constituted by the
Security Documents.

 

20.13    No liability  Neither the Banks nor the Agents, nor any agent or
employee of any Bank or of either Agent, nor any receiver and/or manager
appointed by the Agents, shall be liable for any losses which may be incurred in
or about the exercise of any of the rights, powers, discretions or remedies of
the Banks and/or the Agents under or pursuant to the Security Documents nor
liable as mortgagee in possession for any loss on realisation or for any neglect
or default of any nature for which a mortgagee in possession might otherwise be
liable unless such loss is as a result of the Banks’ and/or Agents’ gross
negligence or wilful misconduct.

 

20.14    Rescission of payments etc.  Any discharge, release or reassignment by
the Banks and/or the Agents of any of the security constituted by, or any of the
obligations of any Security Party contained in, any of the Security Documents
shall be (and be deemed always to have been) void if any act (including, without
limitation, any payment) as a result of which such discharge, release or
reassignment was given or made is subsequently wholly or partially rescinded or
avoided by operation of any law.

 

20.15    Subsequent Encumbrances  If the Security Agent receives notice of any
subsequent Encumbrance affecting any Vessel or all or any part of the
Insurances, Earnings, Requisition Compensation, Charter Rights or the Accounts,
the Security Agent may open a new account in its books for the Borrower.  If the
Security Agent does not open a new account, then (unless the Security Agent
gives written notice to the contrary to the Borrower) as from the time of
receipt by the Security Agent of notice of such subsequent Encumbrance, all
payments made to the Security Agent shall be treated as having been credited to
a new account of the Borrower and not as having been applied in reduction of the
Indebtedness.

 

199

--------------------------------------------------------------------------------


 

20.16    Releases  If any Bank or either Agent shall at any time release any
party from all or any part of any of the Security Documents, the liability of
any other party to the Security Documents shall not be varied or diminished.

 

20.17    Discretions  Unless otherwise expressly indicated, where any Bank or
either Agent is stated in the Security Documents to have a discretion and/or
where the opinion of any Bank or either Agent is referred to and/or where the
consent, agreement or approval of any Bank or either Agent is required for any
course of action, or where anything is required to be acceptable to any Bank or
to either Agent, the Banks and the Agents shall have a sole, absolute and
unfettered discretion and/or may give or withhold their consent, agreement or
approval at their sole, absolute and unfettered discretion provided always that
they act reasonably.

 

20.18    Certificates  Any certificate or statement signed by an authorised
signatory of the Paying Agent purporting to show the amount of the Indebtedness
(or any part of the Indebtedness) or any other amount referred to in any of the
Security Documents shall, save for manifest error or on any question of law, be
conclusive evidence as against the Borrower of that amount.

 

20.19    Survival of representations and warranties  The representations and
warranties on the part of the Borrower contained in this Agreement shall survive
the execution of this Agreement and the advance of the Facility.

 

20.20    Counterparts  This Agreement may be executed in any number of
counterparts each of which shall be original but which shall together constitute
the same instrument.

 

20.21    Contracts (Rights of Third Parties) Act 1999  No term of this Agreement
is enforceable by a person who is not a party to it.

 

20.22    Conflicts  In the event of there being any conflict between this
Agreement and any of the Security Documents, this Agreement shall prevail except
in respect of the pledge agreements relating to the Swedish and Finnish Vessels.

 

21       Law and Jurisdiction

 

21.1     Governing law  This Agreement shall in all respects be governed by and
interpreted in accordance with English law.

 

200

--------------------------------------------------------------------------------


 

21.2     Jurisdiction  For the exclusive benefit of the Banks and the Agents,
the parties to this Agreement irrevocably agree that the courts of England are
to have jurisdiction to settle any disputes which may arise out of or in
connection with this Agreement and that any Proceedings may be brought in those
courts.

 

21.3     Alternative jurisdictions  Nothing contained in this Clause shall limit
the right of the Banks or the Agents to commence any Proceedings against the
Borrower in any other court of competent jurisdiction nor shall the commencement
of any Proceedings against the Borrower in one or more jurisdictions preclude
the commencement of any Proceedings in any other jurisdiction, whether
concurrently or not.

 

21.4     Waiver of objections  The Borrower irrevocably waives any objection
which it may now or in the future have to the laying of the venue of any
Proceedings in any court referred to in this Clause, and any claim that those
Proceedings have been brought in an inconvenient or inappropriate forum, and
irrevocably agrees that a judgment in any Proceedings commenced in any such
court shall be conclusive and binding on it and may be enforced in the courts of
any other jurisdiction.

 

21.5     Service of process  Without prejudice to the right of the Agents and
the Banks to use any other method of service permitted by law, the Borrower
irrevocably agrees that any writ, notice, judgment or other legal process shall
be sufficiently served on it if addressed to it and left at or sent by post to
the Address for Service, and in that event shall be conclusively deemed to have
been served at the time of leaving or, if posted, at 9.00 a.m. on the Business
Day after posting by prepaid first class post.

 

IN WITNESS  of which the parties to this Agreement have executed this Agreement
the day and year first before written.

 

201

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

The Banks and the Commitments

 

 

The Banks

 

The Commitments (in €)

 

 

 

Nordea Bank Danmark A/S

 

 

Christiansbro

 

 

Strandgade 3

 

 

DK-1401

 

 

Copenhagen K

 

 

Denmark

 

 

 

 

 

Fax: + 45 3333 5820/+ 45 3333 6690

 

 

FAO:  International Loan Services

 

 

 

 

 

Nordea Bank Finland Plc

 

18,768,750

Satamaradankatu 5

 

 

Helsinki

 

 

FIN-00020

 

 

Finland

 

 

 

 

 

Fax:

+358 753 6816

 

 

FAO:

Tellervo Koski/Taina Salo

 

 

 

 

 

HSH Nordbank AG

 

14,981,250

Martensdamm 6

 

 

D-24103 Kiel

 

 

Federal Republic of Germany

 

 

 

 

 

Fax:

+49 40 3333 34269

 

 

FAO:

Matthias Happich/Jannita Werner – Shipping Department

 

 

 

 

 

Fortis Bank S.A./N.V.

 

7,500,000

23 Camomile Street

 

 

London EC3A 7PP

 

 

 

 

 

Fax:

+ 44 20 7444 8889

 

 

FAO:

Paul Barnes/Raymond Ko

 

 

 

 

 

The Governor and Company of the Bank of Scotland

 

7,500,000

11 Earl Grey Street

 

 

Edinburgh EH3 9N

 

 

 

 

 

Fax:

+ 44 20 7012 9457

 

 

FAO:

Iain Ross/Clayton Scott

 

 

 

202

--------------------------------------------------------------------------------


 

DVB Bank AG, London Branch

 

5,250,000

80 Cheapside

 

 

London

 

 

EC2V 6EE

 

 

 

 

 

Fax:

+44 20 7618 9652

 

 

FAO:

Alison Scott – Loans Administration

 

 

 

203

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

The Co-Arrangers

 

HSH Nordbank AG

Martensdamm 6

D-24103 Kiel

Federal Republic of Germany

 

Fax:

+49 40 3333 34269

FAO:

Matthias Happich/Jannita Werner – Shipping Department

 

Fortis Bank S.A./N.V.

23 Camomile Street

London EC3A 7PP

 

Fax:

+44 20 7444 8889

FAO:

Paul Barnes/Raymond Ko

 

The Governor and Company of the Bank of Scotland

11 Earl Grey Street

Edinburgh EH3 9N

 

Fax:

+44 20 7012 9457

FAO:

Iain Ross/Clayton Scott

 

204

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

The Owners and the Vessels

 

Name of
Owner

 

Country of
Incorporation

 

Registered
Office

 

Name of
Vessel

 

Flag of
Vessel

 

 

 

 

 

 

 

 

 

Silja Oyj Abp

 

Finland

 

Bulevardi 1A
P.O. Box 659
FIN-00101
Finland

 

SILJA FESTIVAL

 

Sweden

 

 

 

 

 

 

 

 

 

Silja Oyj Abp

 

Finland

 

Bulevardi 1A
P.O. Box 659
FIN-00101
Finland

 

SILJA SYMPHONY

 

Sweden

 

 

 

 

 

 

 

 

 

Silja Oyj Abp

 

Finland

 

Bulevardi 1A
P.O. Box 659
FIN-00101
Finland

 

SILJA SERENADE

 

Finland

 

 

 

 

 

 

 

 

 

Silja Cruise AB

 

Sweden

 

Positionen 8
115 74
Stockholm
Sweden

 

SILJA OPERA

 

Sweden

 

 

 

 

 

 

 

 

 

Sally AB

 

Finland

 

Torggatan 14
22100
Mariehamn
Finland

 

FINNJET

 

Finland

 

 

 

 

 

 

 

 

 

Crown Cruise
Line
Incorporated
S.A.

 

Panama

 

20th Floor
Banco
Continental
Building
PO Box 0816
-01771
Panama 5
Republic of
Panama

 

WALRUS

 

Panama

 

 

 

 

 

 

 

 

 

Seawind Line
AB

 

Sweden

 

Positionen 8
115 74
Stockholm
Sweden

 

STAR WIND

 

Sweden

 

205

--------------------------------------------------------------------------------


 

SCHEDULE 4

 

The Approved Brokers

 

Fearnleys A/S

PO Box 1158 Sentrum

N – 0107 Oslo

Norway

 

Tel:

+ 47 22 936 000

Fax:

+ 47 22 936 150

 

Simonship AB

Skeppsbron 16

S-111 30 Stockholm

Sweden

 

Tel:

+46 8 240 310

Fax:

+46 8 204 610

 

Brax Shipping AB

Engelbrektsgatan 26

S-411 37 Gothenburg

Sweden

 

Tel:

+ 46 31 18 32 00

Fax:

+ 46 31 18 32 60

 

206

--------------------------------------------------------------------------------


 

SIGNED  by

)

duly authorised for and on behalf

)

of  SEA CONTAINERS LTD.

)

 

 

 

 

SIGNED  by

)

duly authorised for and on behalf

)

of  SILJA OYJ ABP

)

 

 

 

 

SIGNED  by

)

duly authorised for and on behalf

)

of  SILJA CRUISE AB

)

 

 

 

 

SIGNED  by

)

duly authorised for and on behalf

)

of  SALLY AB

)

 

 

 

 

SIGNED  by

)

duly authorised for and on behalf

)

of  CROWN CRUISE LINE

)

INCORPORATED  S.A.

)

 

 

 

 

SIGNED  by

)

duly authorised for and on behalf

)

of  SEAWIND LINE AB

)

 

 

 

 

SIGNED  by

)

duly authorised for and on behalf

)

of  NORDEA BANK DANMARK A/S

)

(as Lead Arranger)

)

 

 

 

 

SIGNED  by

)

duly authorised for and on behalf

)

of  HSH NORDBANK AG

)

(as a Co-Arranger)

 

 

 

 

 

SIGNED  by)

)

duly authorised for and on behalf)

)

of  FORTIS BANK S.A./N.V.)

)

(as Co-Arranger)

)

 

207

--------------------------------------------------------------------------------


 

SIGNED  by

)

duly authorised for and on behalf

)

of  THE GOVERNOR AND COMPANY

)

OF THE BANK OF SCOTLAND

)

(as Co-Arranger)

)

 

 

 

 

SIGNED  by

)

duly authorised for and on behalf

)

of  NORDEA BANK

)

DANMARK A/S (as a Bank)

)

 

 

 

 

SIGNED  by

)

duly authorised for and on behalf

)

of  HSH NORDBANK AG (as a Bank)

)

 

 

 

 

SIGNED  by

)

duly authorised for and on behalf

)

of  FORTIS BANK S.A./N.V. (as a Bank)

)

 

 

 

 

SIGNED  by

)

duly authorised for and on behalf

)

of  THE GOVERNOR AND COMPANY

)

OF THE BANK OF SCOTLAND

)

(as a Bank)

)

 

 

 

 

SIGNED  by

)

duly authorised for and on behalf

)

of DVB BANK AG, LONDON BRANCH

)

 

 

 

 

SIGNED  by

)

duly authorised for and on behalf

)

of  NORDEA BANK DANMARK A/S

)

(as the Paying Agent)

)

 

208

--------------------------------------------------------------------------------


 

SIGNED  by

)

duly authorised for and on behalf

)

of  NORDEA BANK FINLAND PLC

)

(as the Security Agent)

)

 

 

 

 

SIGNED  by

)

duly authorised for and on behalf

)

of  HSH NORDBANK AG

)

(as Documentation Agent)

)

 

209

--------------------------------------------------------------------------------


 

APPENDIX A

 

Form of Drawdown Notice

 

To:                              Nordea Bank Danmark A/S

 

From:                  Sea Containers Ltd.

 

[Date]

 

Dear Sirs,

 

Drawdown Notice

 

We refer to the Loan Agreement dated                            2003 made
between, amongst others, ourselves and yourselves (“the Agreement”).

 

Words and phrases defined in the Agreement have the same meaning when used in
this Drawdown Notice.

 

Pursuant to Clause 2.3 of the Agreement, we irrevocably request that you advance
a Drawing of [           ] to us on                   2003, which is a Business
Day, by paying the amount of the Drawing to
[                                           ].

 

We warrant that the representations and warranties contained in Clause 4 of the
Agreement are true and correct at the date of this Drawdown Notice and will be
true and correct on               2003; that no Event of Default nor Potential
Event of Default has occurred and is continuing, and that no Event of Default or
Potential Event of Default will result from the advance of the Drawing requested
in this Drawdown Notice.

 

We select the period of [       ] months as the first Interest Period.

 

Yours faithfully

 

 

 

 

 

 

 

 

 

For and on behalf of

 

 

 

 

 

Sea Containers Ltd.

 

 

210

--------------------------------------------------------------------------------


 

APPENDIX B

 

Form of Transfer Certificate

 

To:                              Nordea Bank Danmark A/S

 

TRANSFER CERTIFICATE

 

This transfer certificate relates to a secured loan facility agreement (as from
time to time amended, varied, supplemented or novated “the Agreement”) dated
                  2003, on the terms and subject to the conditions of which a
secured loan facility of up to €54,000,000 was made available to Sea Containers
Ltd. by a syndicate of banks on whose behalf you act as paying agent.

 

1                                          Terms defined in the Agreement shall,
unless otherwise expressly indicated, have the same meaning when used in this
certificate.  The terms “Transferor” and “Transferee” are defined in the
schedule to this certificate.

 

2                                          The Transferor:-

 

2.1                                 confirms that the details in the
Schedule under the heading “Transferor’s Commitment” accurately summarise its
Commitment; and

 

2.2                                 requests the Transferee to accept by way of
novation the transfer to the Transferee of the amount of the Transferor’s
Commitment specified in the Schedule by counter-signing and delivering this
certificate to the Security Agent at its address for Communications specified in
the Agreement.

 

3                                          The Transferee requests the Paying
Agent to accept this certificate as being delivered to the Paying Agent pursuant
to and for the purposes of clause 16.4 of the Agreement so as to take effect in
accordance with the terms of that clause on the Transfer Date specified in the
Schedule.

 

4                                          The Paying Agent (on its own behalf
and on behalf of the Borrower and each of the Banks other than the Transferor)
confirms its acceptance of this certificate for the purposes of clause 16.4 of
the Agreement.

 

5                                          The Transferee confirms that:-

 

5.1                                 it has received a copy of the Agreement
together with all other information which it has required in connection with
this transaction;

 

5.2                                 it has not relied and will not in the future
rely on the Transferor or any other party to the Agreement to check or enquire
on its behalf into the legality, validity, effectiveness, adequacy, accuracy or
completeness of any such information; and

 

5.3                                 it has not relied and will not in the future
rely on the Transferor or any other party to the Agreement to keep under review
on its behalf the financial condition, creditworthiness, condition, affairs,
status or nature of any of the Security Parties.

 

6                                          Execution of this certificate by the
Transferee constitutes its representation to the Transferor and to all other
parties to the Agreement that it has the power to become a party

 

211

--------------------------------------------------------------------------------


 

to the Agreement as a Bank on the terms of the Agreement and has taken all steps
to authorise execution and delivery of this certificate.

 

7                                          The Transferee undertakes with the
Transferor and each of the other parties to the Loan Agreement that it will
perform in accordance with their terms all those obligations which by the terms
of the Agreement will be assumed by it after delivery of this certificate to the
Paying Agent and the satisfaction of any conditions subject to which this
certificate is expressed to take effect.

 

8                                          The Transferor makes no
representation or warranty and assumes no responsibility with respect to the
legality, validity, effectiveness, adequacy or enforceability of any of the
Security Documents or any document relating to any of the Security Documents,
and assumes no responsibility for the financial condition of any of the Security
Parties or for the performance and observance by the Security Parties of any of
their obligations under any of the Security Documents or any document relating
to any of the Security Documents and any conditions and warranties implied by
law are expressly excluded.

 

9                                          The Transferee acknowledges that
nothing in this certificate or in the Agreement shall oblige the Transferor to:-

 

9.1                                 accept a re-transfer from the Transferee of
the whole or any part of the rights, benefits and/or obligations transferred
pursuant to this certificate; or

 

9.2                                 support any losses directly or indirectly
sustained or incurred by the Transferee for any reason including, without
limitation, the non-performance by any party to any of the Security Documents of
any obligations under any of the Security Documents.

 

10                                    The address and fax number of the
Transferee for the purposes of clause 11.20 of the Agreement are set out in the
Schedule.

 

11                                    This certificate may be executed in any
number of counterparts each of which shall be original but which shall together
constitute the same instrument.

 

12                                    This certificate shall be governed by and
interpreted in accordance with English law.

 

THE SCHEDULE

 

1                                          Transferor:

 

2                                          Transferee:

 

3                                          Transfer Date (not earlier that the
fifth Business Day after the date of delivery of the Transfer Certificate to the
Security Agent):

 

4                                          Transferor’s Commitment:

 

5                                          Amount transferred:

 

6                                          Transferee’s address and fax number
for the purposes of clause 11.20 of the Agreement:

 

212

--------------------------------------------------------------------------------


 

[name of Transferor]

 

[name of Transferee]

 

 

 

By:

 

By:

 

 

 

Date:

 

Date:

 

 

Nordea Bank Danmark A/S as Paying Agent

for and on behalf of itself, the Borrower, each of the Owners and each of the
Banks (other than the Transferor)

 

By:

 

Date:

 

213

--------------------------------------------------------------------------------


 

APPENDIX C

 

Form of Compliance Certificate

 

To:                              Nordea Bank Danmark A/S

 

[Date]

 

Dear Sirs

 

Compliance Certificate

 

We refer to the Loan Agreement dated                         2003 made between,
amongst others, ourselves and yourselves (“the Agreement”).

 

Words and phrases defined in the Agreement have the same meaning when used in
this Compliance Certificate.

 

Pursuant to Clause 12.3.11(d) of the Agreement we hereby confirm that as at the
date hereof:-

 

(1)                                  the Consolidated Tangible Net Worth is:

 

(2)                                  the Consolidated Tangible Net Worth Ratio
is:

 

(3)                                  the Consolidated Cash Reserves are:

 

We further confirm that no Event of Default or Potential Event of Default has
occurred and is continuing.

 

Yours faithfully

 

 

 

 

 

 

For and on behalf of

 

 

 

 

 

Sea Containers Ltd.

 

 

214

--------------------------------------------------------------------------------


 

APPENDIX D

 

Form of Deed of Subordination

 

215

--------------------------------------------------------------------------------
